Exhibit 10.4

 

EXECUTION VERSION

 

AMENDED AND RESTATED ABL GUARANTEE AND COLLATERAL AGREEMENT,

 

dated as of June 7, 2019,

 

among

 

MARIPOSA INTERMEDIATE HOLDINGS LLC,
as Holdings,

 

NEIMAN MARCUS GROUP LTD LLC,

as the Borrower,

 

each other Grantor and/or Guarantor party hereto

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and Collateral Agent

 

Reference is made to the ABL/Term Loan/Notes Intercreditor Agreement, dated as
of June 7, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “ABL/Term Loan/Notes Intercreditor Agreement”), among Deutsche
Bank AG New York Branch as ABL Agent (as defined therein), Credit Suisse, AG
Cayman Islands Branch, as Term Loan Agent (as defined therein), Ankura Trust
Company, LLC, as New Second Lien Notes Collateral Agent (as defined therein) and
Wilmington Trust, National Association, as New Third Lien Notes Collateral Agent
(as defined therein) and acknowledged by Holdings, the Borrower Parties and the
Subsidiaries from time to time party thereto.  Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent,
for the benefit of the secured parties hereunder and the exercise of any right
or remedy by the Collateral Agent and the other secured parties hereunder are
subject to the provisions of the ABL/Term Loan/Notes Intercreditor Agreement. 
In the event of any conflict or inconsistency between the provisions of the
ABL/Term Loan/Notes Intercreditor Agreement and this Agreement, the provisions
of the ABL/Term Loan/Notes Intercreditor Agreement shall control.

 

Reference is made to that certain Subordination Agreement, dated as of June 7,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Extended Term Loan PropCo Subordination Agreement”), by and among
2019 Extended Term Loan PropCo,

 

--------------------------------------------------------------------------------



 

Credit Suisse AG, Cayman Islands Branch for itself and on behalf of the First
Priority Holders (as defined therein), Ankura Trust Company, LLC, for itself and
on behalf of the Second Priority Holders (as defined therein), Wilmington Trust,
National Association, for itself and on behalf of the Third Priority Holders (as
defined therein), Wilmington Savings Fund Society, FSB for itself and on behalf
of the 2028 Notes Holders (as defined therein), Deutsche Bank AG New York
Branch, for itself and on behalf of the ABL Holders (as defined therein), and
each other Representative (as defined therein) party hereto from time to time. 
Notwithstanding anything herein to the contrary, the applicable guarantees
hereunder and the exercise of any right or remedy by the Administrative Agent
and the other parties hereunder are subject to the provisions of the Extended
Term Loan PropCo Subordination Agreement.  In the event of any conflict or
inconsistency between the provisions of the Extended Term Loan PropCo
Subordination Agreement and this Agreement, the provisions of the Extended Term
Loan PropCo Subordination Agreement shall control.

 

Reference is made to that certain Subordination Agreement, dated as of June 7,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Notes PropCo Subordination Agreement” and together with the Extended
Term Loan PropCo Subordination Agreement, the “PropCo Subordination
Agreements”), if applicable, by and among Notes PropCo, Credit Suisse AG, Cayman
Islands Branch for itself and on behalf of the First Priority Holders (as
defined therein), Ankura Trust Company, LLC, for itself and on behalf of the
Second Priority Holders (as defined therein), Wilmington Trust, National
Association, for itself and on behalf of the Third Priority Holders (as defined
therein), Wilmington Savings Fund Society, FSB for itself and on behalf of the
2028 Notes Holders (as defined therein), Deutsche Bank AG New York Branch, for
itself and on behalf of the ABL Holders (as defined therein), and each other
Representative (as defined therein) party hereto from time to time. 
Notwithstanding anything herein to the contrary, the applicable guarantees
hereunder and the exercise of any right or remedy by the Administrative Agent
and the other parties hereunder are subject to the provisions of the Notes
PropCo Subordination Agreement, if applicable.  In the event of any conflict or
inconsistency between the provisions of the Notes PropCo Subordination Agreement
and this Agreement, the provisions of the Notes PropCo Subordination Agreement,
if applicable, shall control.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

Section 1.01.

Credit Agreement

2

Section 1.02.

Other Defined Terms

2

 

 

 

ARTICLE II GUARANTEE

12

 

 

 

Section 2.01.

Guarantee

12

Section 2.02.

Guarantee of Payment

12

Section 2.03.

No Limitations, Etc.

12

Section 2.04.

Reinstatement

14

Section 2.05.

Agreement To Pay; Contribution; Subrogation

14

Section 2.06.

Information

15

Section 2.07.

Maximum Liability

15

Section 2.08.

Taxes

15

Section 2.09.

Keepwell

16

 

 

 

ARTICLE III PLEDGE OF SECURITIES

16

 

 

 

Section 3.01.

Pledge

16

Section 3.02.

Delivery of the Pledged Collateral

17

Section 3.03.

Representations, Warranties and Covenants

18

Section 3.04.

Registration in Nominee Name; Denominations

20

Section 3.05.

Voting Rights; Dividends and Interest, Etc.

21

 

 

 

ARTICLE IV SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

23

 

 

 

Section 4.01.

Security Interest

23

Section 4.02.

Representations and Warranties

26

Section 4.03.

Covenants

28

Section 4.04.

Other Actions

30

Section 4.05.

Covenants Regarding Patent, Trademark and Copyright Collateral

31

Section 4.06.

Intercreditor Relations

32

 

 

 

ARTICLE V REMEDIES

33

 

 

 

Section 5.01.

Remedies Upon Default

33

Section 5.02.

Application of Proceeds

35

Section 5.03.

Securities Act, Etc.

35

 

 

 

ARTICLE VI INDEMNITY, SUBROGATION AND SUBORDINATION

36

 

 

 

Section 6.01.

Indemnity

36

Section 6.02.

Contribution and Subrogation

36

 

i

--------------------------------------------------------------------------------



 

Section 6.03.

Subordination

37

 

 

 

ARTICLE VII MISCELLANEOUS

38

 

 

 

Section 7.01.

Notices

38

Section 7.02.

Security Interest Absolute

38

Section 7.03.

Limitation By Law

38

Section 7.04.

Binding Effect; Several Agreement

38

Section 7.05.

Successors and Assigns

39

Section 7.06.

Collateral Agent’s Fees and Expenses; Indemnification

39

Section 7.07.

Collateral Agent Appointed Attorney-in-Fact

39

Section 7.08.

APPLICABLE LAW

40

Section 7.09.

Waivers; Amendment

40

Section 7.10.

WAIVER OF JURY TRIAL

41

Section 7.11.

Severability

41

Section 7.12.

Counterparts

41

Section 7.13.

Headings

41

Section 7.14.

Jurisdiction; Consent to Service of Process

41

Section 7.15.

Termination or Release

41

Section 7.16.

Additional Subsidiaries

43

Section 7.17.

Effect of Amendment and Restatement

43

 

Schedules

 

 

 

 

 

Schedule I

Pledged Stock; Debt Securities

 

Schedule II

Intellectual Property

 

Schedule III

Filing Jurisdictions

 

Schedule IV

Commercial Tort Claims

 

Schedule V

Original Guarantors

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit I

Form of Supplement to the Guarantee and Collateral Agreement

 

Exhibit II

Form of Trademark Security Agreement

 

Exhibit III

Form of Patent Security Agreement

 

Exhibit IV

Form of Copyright Security Agreement

 

 

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED ABL GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 7,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among each party identified as a
“Grantor” on the signature pages hereto (together with any other entity that may
become a party hereto as a Grantor as provided herein, each a “Grantor” and,
collectively, the “Grantors”), each party identified as a “Guarantor” on the
signature pages hereto (together with any other entity that may become a party
hereto as a Guarantor as provided herein, each a “Guarantor” and, collectively,
the “Guarantors”) DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent for
the Lenders under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”) and as Collateral Agent for the Secured Parties (as
defined below) (in such capacity, the “Collateral Agent”).

 

RECITALS

 

(1)                                 Reference is made to that certain REVOLVING
CREDIT AGREEMENT, dated as of October 25, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”), among MARIPOSA INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company, NEIMAN MARCUS GROUP LTD LLC, a
Delaware limited liability company, the Lenders party thereto from time to time
and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and as Collateral
Agent.

 

(2)                                 Pursuant to that certain Fourth Amendment to
Credit Agreement, dated as of the date hereof (the “Fourth Amendment”), by and
among the Borrower Parties and other Loan Parties party thereto, the
Administrative Agent, the Collateral Agent and the Lenders party thereto, the
Administrative Agent and the Required Lenders have agreed, inter alia, to amend
and restate the Existing Credit Agreement in its entirety (as amended by the
Fourth Amendment and hereafter amended or otherwise modified from time to time,
the “Credit Agreement”) as of the date hereof.

 

(3)                                 In consideration of the extensions of credit
and other accommodations of the Lenders as set forth in the Fourth Amendment and
the Existing Credit Agreement, each Guarantor has agreed to guarantee the
obligations of the Borrower Parties under the Credit Agreement and Grantor has
agreed to secure such Grantor’s obligations under the Loan Documents as set
forth herein.

 

AGREEMENT

 

Accordingly, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------



 

ARTICLE I
DEFINITIONS

 

Section 1.01.                          Credit Agreement.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein have the meanings assigned to
them in the Credit Agreement, and the following terms which are defined in the
UCC are used herein as so defined (and if defined in more than one article of
the UCC have the meaning specified in Article 9 thereof): Account Debtor,
Certificated Security, Chattel Paper, Deposit Account, Documents, Electronic
Chattel Paper, Equipment, Instruments, Letter of Credit Rights, Money,
Securities Account, Security Entitlement, Supporting Obligations, Tangible
Chattel Paper and Uncertificated Security.

 

(b)                                 The rules of construction specified in
Section 1.02 of the Credit Agreement also apply, mutatis mutandis, to this
Agreement.

 

Section 1.02.                          Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(1).

 

“Borrower Parties” has the meaning assigned to such term in the Credit
Agreement.

 

“Capital One Agreements” means the Second Amended and Restated Credit Card
Program Agreement, dated as of July 15, 2013, among The Neiman Marcus Group LLC,
a Delaware limited liability company, Bergdorf Goodman Inc., a New York
Corporation, and Capital One, and all material agreements and instruments
entered into in connection therewith, in each case, as amended prior to the date
hereof and as may be further amended from time to time in accordance with the
terms of the ABL Credit Agreement.

 

“Capital One Arrangements” means the private label credit card program among The
Neiman Marcus Group LLC, a Delaware limited liability company, Bergdorf Goodman
Inc., a New York Corporation, and Capital One pursuant to the terms of the
Capital One Agreements.

 

“Capital One Credit Card Receivables Accounts” means any Deposit Accounts
containing proceeds of Specified Credit Card Payments or Specified In-Store
Credit Card Payments.

 

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

2

--------------------------------------------------------------------------------



 

“Consignment Inventory” means any Inventory held by a Grantor on a consignment
basis, which Inventory is not owned by a Grantor (and would not be reflected on
a consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP).

 

“Consignment Proceeds” means any proceeds from the sale of any Consignment
Inventory, solely to the extent that such proceeds are identifiable proceeds
from the sale of Consignment Inventory and that the Borrower identifies such
proceeds as such through a method of tracing reasonably satisfactory to the
Collateral Agent.

 

“Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, which provides the Collateral Agent with Control of any such
accounts, in form and substance reasonably satisfactory to the Collateral Agent.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including any such rights that such Grantor has the right to license).

 

“Copyrights” means all of the following which any Grantor now or hereafter owns
or in which any Grantor now or hereafter has an interest (pursuant to a
Copyright License or otherwise):

 

(1)                                 all copyright rights in any work subject to
the copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise;

 

(2)                                 all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II;

 

(3)                                 all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(4)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Credit Agreement” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Discharge of Term Loan Claims” has the meaning assigned to such term in the
ABL/Term Loan/Notes Intercreditor Agreement.

 

3

--------------------------------------------------------------------------------



 

“Excluded Assets” means all of the following, whether now owned or hereafter
acquired:

 

(1)                                 all Excluded Equity Interests;

 

(2)                                 all leasehold Real Property interests that
do not constitute any Grantor’s interests in (a) full line stores, (b) Bergdorf
Goodman store Real Properties or (c) warehouse or distributions centers;

 

(3)                                 all fee simple Real Property interests
acquired after the Fourth Amendment Effective Date with a fair market value (as
determined by a Responsible Officer of the Borrower) (reasonably and in good
faith) and the Collateral Agent of less than or equal $2.5 million on a per
property basis;

 

(4)                                 assets of any Foreign Subsidiary that is
existing as of the Fourth Amendment Effective Date to the extent such Foreign
Subsidiary is not required to become a Subsidiary Loan Party pursuant to
Section 5.10 of the Credit Agreement;

 

(5)                                 assets of any Foreign Subsidiary or FSHCO,
in each case, that is created or acquired after the Fourth Amendment Effective
Date (“Exempted Future Foreign Assets”) to the extent the grant of Liens thereon
securing Secured Obligations would result in materially adverse tax consequences
or materially adverse regulatory consequences (in each case, “Material Adverse
Consequences”), in each case, as reasonably determined by a Responsible Officer
of the Borrower (reasonably and in good faith) and the Collateral Agent (it
being understood for purposes of the foregoing that any asset may be deemed an
Exempted Future Foreign Asset due to material adverse U.S. federal income tax
consequences only if such consequences arise as a result of a change in law
occurring after the Fourth Amendment Effective Date, including, for the
avoidance of doubt, a change to Section 956 of the Code and the Treasury
Regulations promulgated thereunder (including the final Treasury Regulations
under Section 956 of the Code, published on May 23, 2019));

 

(6)                                 any governmental licenses or state or local
franchises, charters and authorizations that are not permitted to be pledged
under applicable law;

 

(7)                                 any “intent-to-use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of the Lanham Act has been filed,
to the extent that, and solely during the period for which, any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act;

 

(8)                                 any Excluded Account (other than any DDA
referenced in clause (4) of the definition of “Excluded Account” set forth in
the Credit Agreement as in effect on the Fourth Amendment Effective Date);

 

(9)                                 vehicles and any other assets subject to
certificates of title;

 

4

--------------------------------------------------------------------------------



 

(10)                          any Letter of Credit Rights to the extent not
perfected as Supporting Obligations by the filing of a UCC financing statement
on the primary Collateral;

 

(11)                          any Grantor’s right, title or interest in any
lease, license, contract or agreement to which such Grantor is a party or any of
its right, title or interest thereunder to the extent, but only to the extent,
that such a grant would, under the terms of such lease, license, contract or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the abandonment, invalidation or unenforceability of or create a right
of termination in favor of or require the consent of any other party thereto
(other than Holdings, any Borrower or any Subsidiary), such lease, license,
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
or any other applicable law (including Title 11 of the United States Code) or
principles of equity);

 

(12)                          assets to the extent the granting of a security
interest therein would be prohibited or restricted by applicable law, rule or
regulation (including any requirement to obtain the consent of any Governmental
Authority which has not been obtained), after giving effect to the relevant
anti-assignment provisions of the Uniform Commercial Code;

 

(13)                          any Commercial Tort Claim with an asserted or
nominal value not in excess of $5.0 million;

 

(14)                          any assets to the extent the cost, burden,
difficulty or consequence of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as determined by a
Responsible Officer of the Borrower reasonably and in good faith and the
Administrative Agent;

 

(15)                          (a) any assets and proceeds thereof subject to a
Lien permitted under Section 6.02(3) of the Credit Agreement to the extent that
the documents providing for the Indebtedness secured by such Liens do not permit
such assets and proceeds thereof to be pledged to the Collateral Agent or
(b) any assets subject to a Lien permitted by Section 6.02(6) of the Credit
Agreement so long as the documents providing for such Lien do not permit such
assets to be pledged to the Collateral Agent;

 

(16)                          the Specified Credit Card Receivables, any
Specified Credit Card Payments and any Specified In-Store Credit Card Payments;

 

(17)                          the Capital One Credit Card Receivables Accounts;

 

(18)                          any Consignment Inventory and any Consignment
Proceeds; or

 

(19)                          any Leased-Department Inventory and any
Leased-Department Proceeds.

 

In the event any asset described above (a) is an asset described in clauses
(1) through (7) or clauses (9) through (14) above and is pledged for the benefit
of creditors under any Indebtedness (other than the Secured Obligations) or
(b) is an asset described in clause (8) or

 

5

--------------------------------------------------------------------------------



 

clauses (16) through (19) above and is pledged for the benefit of any
Indebtedness listed in the Required Collateral Lien Priority table set forth in
the Credit Agreement (other than the Secured Obligations), in each case of
clause (a) and (b), such asset shall cease to be an Excluded Asset; provided,
however, in the case of clause (a), any such asset pledged for the benefit of a
third-party creditor under any Indebtedness (other than Indebtedness listed in
the Required Collateral Lien Priority table set forth in the Credit Agreement)
may be pledged on a first-priority basis to such third-party creditor, followed
by subordinated Liens in favor of the Secured Obligations otherwise in
accordance with the Required Collateral Lien Priority, but reducing the priority
of each Lien described in such Required Collateral Lien Priority table set forth
in the Credit Agreement by one level of Lien priority and giving effect to the
first-priority Liens of such third-party creditor on such subject asset.

 

A Responsible Officer of the Borrower shall evaluate whether the Material
Adverse Consequences still apply to any Exempted Future Foreign Assets pursuant
to clause (5) above on no less than a quarterly basis.  An Exempted Future
Foreign Asset shall no longer be an Excluded Asset under clause (5) above upon
the earlier to occur of (A) the tenth Business Day after a Responsible Officer
determines that the Material Adverse Consequences no longer apply to such
Exempted Future Foreign Asset and (B) the date a Lien on such Exempted Future
Foreign Asset is granted to secure any other obligations of any Loan Party.

 

“Excluded Equity Interests” means any and all of the following Equity Interests,
whether now owned or hereafter acquired:

 

(1)                                 interests in partnerships, joint ventures
and non-wholly owned subsidiaries which cannot be pledged without the consent of
one or more unaffiliated third parties or not permitted by the terms of such
Person’s organizational or joint venture documents (so long as such prohibition
did not arise as part of the acquisition or formation thereof or in anticipation
of the Credit Agreement);

 

(2)                                 Equity Interests in not-for-profit
subsidiaries;

 

(3)                                 to the extent applicable law requires that a
Subsidiary of such Grantor issue directors’ qualifying shares, nominee shares or
similar shares which are required by applicable law to be held by Persons other
than the Grantors, such qualifying shares, nominee shares or similar shares held
by Persons other than Grantors;

 

(4)                                 any Equity Interests (including, without
limitation, Equity Interests in captive insurance subsidiaries) if, to the
extent and for so long as the pledge of such Equity Interests hereunder is
prohibited or restricted by any applicable law, including any requirement to
obtain consent of any Governmental Authority which has not been obtained (other
than to the extent such prohibition would be rendered ineffective under the UCC
or any other applicable law); provided that such Equity Interests shall cease to
be Excluded Equity Interests at such time as such prohibition ceases to be in
effect; or

 

(5)                                 any Equity Interests of Foreign Subsidiaries
or FSHCOs (“Excluded Foreign Equity Interests”) in each case to the extent the
grant of Liens thereon securing the Obligations

 

6

--------------------------------------------------------------------------------



 

(as defined in the Junior Lien Term/Note Intercreditor Agreement) would result
in Material Adverse Consequences, in each case, as reasonably determined by a
Responsible Officer of the Borrower (reasonably and in good faith) and the
Collateral Agent (it being understood and agreed for purposes of the foregoing
that (x) any Equity Interests may be deemed to be Excluded Foreign Equity
Interests due to material adverse U.S. federal income tax consequences only if
such consequences arise as a result of a change in law occurring after the
Fourth Amendment Effective Date, including, for the avoidance of doubt, a change
to the final Treasury Regulations under Section 956 of the Code, published on
May 22, 2019 and (y) in the event any Equity Interest of a Foreign Subsidiary or
FSHCO would become an Excluded Foreign Equity Interest pursuant to clause
(x) such Equity Interest of any Foreign Subsidiary or FSHCO will only be an
Excluded Foreign Equity Interest with respect to voting Equity Interests of such
Foreign Subsidiary or FSHCO in excess of 65% of the issued and outstanding
voting Equity Interests of such Foreign Subsidiary or FSHCO).

 

A Responsible Officer of the Borrower shall re-evaluate whether the Material
Adverse Consequences still apply to any Excluded Foreign Equity Interests
pursuant to clause (5) above on no less than a quarterly basis.  An Excluded
Foreign Equity Interest shall no longer be an Excluded Foreign Equity Interest
under clause (5) above upon the earlier to occur of (A) the tenth Business Day
after a Responsible Officer determines that the Material Adverse Consequences no
longer apply to such Excluded Foreign Equity Interest and (B) the date a Lien on
such Excluded Foreign Equity Interest is granted to secure any other obligations
of any Loan Party.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (b) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof)  is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

 

7

--------------------------------------------------------------------------------



 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

 

“FSHCO” means any direct or indirect Domestic Subsidiary substantially all of
the assets of which consist of the equity or indebtedness of one or more direct
or indirect Foreign Subsidiaries.

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
introductory paragraph to this Agreement.  For the avoidance of doubt,
“Grantors” shall not include any PropCo Guarantor.

 

“Guarantor” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Intellectual Property” means all intellectual property of every kind and nature
that any Grantor now or hereafter owns or in which any Grantor now or hereafter
has an interest, including inventions, designs, Patents, Copyrights, Trademarks,
trade secrets, domain names, confidential or proprietary technical and business
information or know-how.

 

“Intellectual Property Collateral” has the meaning assigned to such term in
Section 4.02(8).

 

“Intellectual Property Security Agreement” means a Trademark Security Agreement
in substantially the form of Exhibit II hereto, a Patent Security Agreement in
substantially the form of Exhibit III hereto, or a Copyright Security Agreement
in substantially the form of Exhibit IV hereto.

 

“Intercreditor Agreement” means each of the ABL/Term Loan/Notes Intercreditor
Agreement, any ABL Junior Lien Intercreditor Agreement, the Extended Term Loan
PropCo Subordination Agreement and the Notes PropCo Subordination Agreement, if
applicable.

 

“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Grantor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule II hereto.

 

“Leased-Department Inventory” means any Inventory relating to a leased
department within one of the Grantors’ retail stores, which Inventory is not
owned by a Grantor (and would not be reflected on a consolidated balance sheet
of Borrower and its Subsidiaries prepared in accordance with GAAP).

 

“Leased-Department Proceeds” means any proceeds from the sale of any
Leased-Department Inventory, solely to the extent that such proceeds are
identifiable proceeds from the sale of Leased-Department Inventory and that the
Borrower identifies such proceeds as such through a method of tracing reasonably
satisfactory to the Collateral Agent.

 

“Original Closing Date” means October 25, 2013.

 

8

--------------------------------------------------------------------------------



 

“Original Guarantee and Collateral Agreement” has the meaning assigned to such
term in Section 7.17.

 

“Original Guarantors” means all Guarantors that were party to the Original
Guarantee and Collateral Agreement immediately prior to the Fourth Amendment
Effective Date, including those identified as such on Schedule V hereto.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Grantor has the right to license) and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following which any Grantor now or hereafter owns or
in which any Grantor now or hereafter has an interest (pursuant to a Patent
License or otherwise):

 

(1)                                 all letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule II, and all applications for letters patent of the United
States or the equivalent thereof in any other country or jurisdiction, including
those listed on Schedule II;

 

(2)                                 all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use, import and/or sell the inventions disclosed or claimed therein;

 

(3)                                 all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(4)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01(5).

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

 

“PropCo Guarantor” means 2019 Extended Term Loan PropCo and, if applicable,
Notes PropCo (as defined in the Credit Agreement).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the

 

9

--------------------------------------------------------------------------------



 

relevant security interest becomes or would become effective with respect to
such Swap Obligation and each other Loan Party that constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by guaranteeing or entering into a keepwell
in respect of obligations of such other person under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

“Secured Obligations” means the Obligations; provided that the Secured
Obligations shall not include any Excluded Swap Obligations.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent and
Collateral Agent, (c) each Issuing Bank, (d) the Cash Management Banks, (e) the
Qualified Counterparties, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and permitted assigns of each of the foregoing.

 

“Security Interest” has the meaning assigned to such term in Section 4.01(1).

 

“Specified Credit Card Payments” means any payments by the holder of a private
label credit card subject to the Capital One Arrangements or any Permitted
Replacement Credit Card Program to the issuer of such credit card that are
(i) in the case of the Capital One Arrangements, made to a Capital One Credit
Card Receivables Account or (ii) in the case of any Permitted Replacement Credit
Card Program, made to any account of a Grantor prior to the transition of
ownership of such account to the applicable third party in connection with the
establishment of the applicable Permitted Replacement Credit Card Program.

 

“Specified Credit Card Receivables” means the Accounts, Documents and other
rights or claims to receive money which are General Intangibles and that have
been or from time to time are sold or otherwise transferred to (a) Capital One
pursuant to the Capital One Arrangements or (b) any third party pursuant to any
Permitted Replacement Credit Card Program.

 

“Specified In-Store Credit Card Payments” means any payments made in-person by
customers in respect of private label credit cards subject to the Capital One
Arrangements or any Permitted Replacement Credit Card Program in one of the
Grantors’ retail stores, solely to the extent that such payments are
identifiable payments from the holders of such private label credit cards and
that the Borrower identifies such payments as such through a method of tracing
reasonably satisfactory to the Collateral Agent.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Term Loan Collateral Agent” means Credit Suisse AG Cayman Islands Branch, as
Collateral Agent under the Term Loan Credit Agreement, and any duly appointed
successor in such capacity.

 

10

--------------------------------------------------------------------------------



 

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement as in effect on the date hereof.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Grantor has the right to
license).

 

“Trademarks” means all of the following which any Grantor now or hereafter owns
or in which any Grantor now or hereafter has an interest (pursuant to a
Trademark License or otherwise):

 

(1)                                 all trademarks, service marks, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof (except for “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of the Lanham Act has been filed, to the extent that, and
solely during the period for which, any assignment of an “intent-to-use”
application prior to such filing would violate the Lanham Act), and all renewals
thereof, including those listed on Schedule II;

 

(2)                                 all goodwill associated therewith or
symbolized thereby;

 

(3)                                 all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(4)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“UFCA” has the meaning assigned to such term in Section 2.05(a).

 

“UFTA” has the meaning assigned to such term in Section 2.05(a).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of, or remedies with respect to, any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” or “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such perfection, priority or remedies.

 

11

--------------------------------------------------------------------------------



 

ARTICLE II

 

GUARANTEE

 

Section 2.01.                          Guarantee.

 

(1)                                 Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, to the Collateral Agent for the
benefit of the Secured Parties as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Secured Obligations.  Each
Guarantor further agrees that the Secured Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from such
Guarantor, and that such Guarantor will remain bound upon its guarantee
hereunder notwithstanding any extension or renewal of any Secured Obligation. 
Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Secured Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.  For the avoidance of doubt, the guarantee by each Co-Borrower
pursuant to this Article II shall be in addition to, and not in lieu of, such
Co-Borrower’s joint and several liability in respect of the Secured Obligations
pursuant to the Credit Agreement.

 

(2)                                 Notwithstanding anything to the contrary
herein or in any other Loan Document, the guarantee provided by the PropCo
Guarantors shall not be secured.

 

Section 2.02.                          Guarantee of Payment.  Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether at the stated maturity, by acceleration or otherwise) and not
of collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Secured Obligations or to any balance of any Deposit Account or credit on
the books of the Collateral Agent or any other Secured Party in favor of any
Loan Party or any other Person.

 

Section 2.03.                          No Limitations, Etc.

 

(1)                                 Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 and except as
provided in Section 2.07, the obligations of each Guarantor hereunder will not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and will not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Secured Obligations or otherwise (other than defense of
payment or performance).  Without limiting the generality of the foregoing,
except for termination or release of a Guarantor’s obligations hereunder in
accordance with the terms of Section 7.15 the obligations of each Guarantor
hereunder, to the fullest extent permitted by applicable law, will not be
discharged or impaired or otherwise affected by, and each Guarantor hereby
waives any defense to the enforcement hereof by reason of:

 

12

--------------------------------------------------------------------------------



 

(a)                                 the failure of the Collateral Agent or any
other Secured Party to assert any claim or demand or to exercise or enforce any
right or remedy under the provisions of any Loan Document or otherwise;

 

(b)                                 any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement;

 

(c)                                  the failure to perfect any security
interest in, or the release of, any of the Collateral held by or on behalf of
the Collateral Agent or any other Secured Party for the Secured Obligations;

 

(d)                                 any default, failure or delay, willful or
otherwise, in the performance of the Secured Obligations;

 

(e)                                  any illegality, lack of validity or
enforceability of any Secured Obligation;

 

(f)                                   any change in the corporate existence,
structure or ownership of any Loan Party, or any insolvency, bankruptcy or
reorganization of any Loan Party;

 

(g)                                  the existence of any claim, set-off or
other rights that the Guarantors may have at any time against the Borrower, the
Collateral Agent, any other Secured Party or any other Person, whether in
connection herewith, the other Loan Documents or any unrelated transactions;
provided that nothing herein will prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

(h)                                 any action permitted or authorized
hereunder; or

 

(i)                                     any other circumstance (including any
statute of limitations) or any act or omission that may in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a defense to, or a
legal or equitable discharge of, the Borrower or any Guarantor or any other
guarantor or surety (other than the payment in full in cash or immediately
available funds of the Secured Obligations).

 

(2)                                 Each Guarantor expressly authorizes the
Secured Parties to take and hold security for the payment and performance of the
Secured Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

(3)                                 To the fullest extent permitted by
applicable law and except for termination or release of a Guarantor’s
obligations hereunder in accordance with the terms of Section 7.15 hereof, each
Guarantor waives any defense based on or arising out of any defense of any other
Loan Party or the unenforceability of the Secured Obligations or any part
thereof from

 

13

--------------------------------------------------------------------------------



 

any cause, or the cessation from any cause of the liability of any other Loan
Party, other than, after all Commitments have been terminated, the return of all
Letters of Credit (or cash collateralization thereof on terms satisfactory to
the Issuing Bank), the payment in full in cash or immediately available funds of
all the Secured Obligations (other than Secured Obligations in respect of
Specified Hedge Agreements, Cash Management Obligations and contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted).  The Collateral Agent and the other
Secured Parties may exercise any right or remedy available to them against any
other Loan Party pursuant to this Agreement or the other Loan Documents, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent that after giving effect thereto all Secured Obligations
have been terminated and paid in full (other than Secured Obligations in respect
of Specified Hedge Agreements, Cash Management Obligations and contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted).  To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Loan Party, as the case may be, or
any security.

 

Section 2.04.                          Reinstatement.  Each Guarantor agrees
that its guarantee hereunder will continue to be effective or be reinstated, if,
at any time payment, or any part thereof, of any Secured Obligation is rescinded
or must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise.

 

Section 2.05.                          Agreement To Pay; Contribution;
Subrogation.

 

(1)                                 In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of any Loan Party to pay any Secured Obligation when and as the same
becomes due and payable, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Collateral Agent for distribution to the
applicable Secured Parties in cash the amount of such unpaid Secured Obligation.

 

(2)                                 Subject to the foregoing clause (1), to the
extent that any Guarantor, under this Agreement or the Credit Agreement as a
joint and several obligor, repays any of the Secured Obligations constituting
Loans or other advances made to or reimbursement obligations owed by another
Loan Party under the Credit Agreement (an “Accommodation Payment”), then the
Guarantor making such Accommodation Payment shall be entitled to contribution
and indemnification from, and be reimbursed by, each of the other Guarantors in
an amount equal to a fraction of such Accommodation Payment, the numerator of
which fraction is such other Guarantor’s Allocable Amount and the denominator of
which is the sum of the Allocable Amounts of all of the Guarantors; provided
that such rights of contribution and indemnification shall be subordinated to
the

 

14

--------------------------------------------------------------------------------



 

discharge of Secured Obligations.  As of any date of determination, the
“Allocable Amount” of each Guarantor shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Guarantor hereunder and under the Credit Agreement without:

 

(a)                                 rendering such Guarantor “insolvent” within
the meaning of Section 101 (31) of the Bankruptcy Code of the United States,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”);

 

(b)                                 leaving such Guarantor with unreasonably
small capital or assets, within the meaning of Section 548 of the Bankruptcy
Code of the United States, Section 4 of the UFTA, or Section 5 of the UFCA; or

 

(c)                                  leaving such Guarantor unable to pay its
debts as they become due within the meaning of Section 548 of the Bankruptcy
Code of the United States or Section 4 of the UFTA, or Section 5 of the UFCA. 
Upon payment by any Guarantor of any sums to the Collateral Agent as provided
above, all rights of such Guarantor against the Borrower, any other Loan Party
or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

 

Section 2.06.                          Information.  Each Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Borrower and each other Loan Party, and of all other
circumstances bearing upon the risk of nonpayment of the Secured Obligations and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent, Collateral Agent or
any other Secured Party will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

 

Section 2.07.                          Maximum Liability.  Each Guarantor, and
by its acceptance of this guarantee, each Agent and each other Secured Party
hereby confirms that it is the intention of all such Persons that this guarantee
and the Secured Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of the U.S.  Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, the UFCA, the UFTA or any similar foreign, federal or state law to
the extent applicable to this guarantee and the Secured Obligations of each
Guarantor hereunder.  To effectuate the foregoing intention, the Secured Parties
and the Guarantors hereby irrevocably agree that the Secured Obligations of the
Guarantors under this guarantee at any time are limited to the maximum amount as
will result in the Secured Obligations of such Guarantor under this guarantee
not constituting a fraudulent transfer or conveyance.

 

Section 2.08.                          Taxes.  Any and all payments by or on
account of any obligation of any Guarantor hereunder shall be made free and
clear of and without deduction or withholding for Taxes, except as required by
applicable law.  If any applicable law requires the deduction or withholding of
any Tax from any such payment by a Guarantor, then the applicable Guarantor

 

15

--------------------------------------------------------------------------------



 

shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if a Guarantor shall be required to deduct
any Indemnified Taxes or Other Taxes from such payments, then the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.08) the Collateral Agent or any Term Loan Secured Party, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made.  The provisions of Section 2.17 of the Credit
Agreement shall apply to each Guarantor mutatis mutandis.  Any amounts payable
by any Guarantor pursuant to this Section 2.08 shall be made without duplication
(including with any amount otherwise payable under Section 2.17 of the Credit
Agreement).  For the avoidance of doubt, any Guarantor shall not be required to
pay any greater amount under this Section 2.08 than such Guarantor would have
been required to pay had it been a Loan Party that was a party to the Credit
Agreement.

 

Section 2.09.                          Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor that would otherwise not be an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.09 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.09 or otherwise under this Agreement voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 2.09 shall remain in full force and effect until the indefeasible
payment in full in cash of all the Secured Obligations  (other than obligations
in respect of Specified Hedge Agreements, Cash Management Obligations and
contingent indemnification and reimbursement obligations, in each case, that are
not yet due and payable and for which no claim has been asserted).  Each
Qualified ECP Guarantor intends that this Section 2.09 constitute, and this
Section 2.09 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE III

 

PLEDGE OF SECURITIES

 

Section 3.01.                          Pledge.  As security for the payment or
performance, as the case may be, in full of its Secured Obligations, each
Grantor hereby pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in, to and under:

 

(1)                                 the Equity Interests (a) directly owned by
such Grantor as of the Fourth Amendment Effective Date and (b) obtained by such
Grantor after the Fourth Amendment Effective Date and, in each case, the
certificates representing all such Equity Interests, in each case,

 

16

--------------------------------------------------------------------------------



 

other than any Excluded Assets (the Equity Interests described in the foregoing
clauses (a) and (b), collectively, but excluding any Excluded Assets, the
“Pledged Stock”);

 

(2)                                 the promissory notes and any instruments
evidencing Indebtedness (a) owned by such Grantor as of the Fourth Amendment
Effective Date and (b) issued to any such Grantor after the Fourth Amendment
Effective Date, other than any Excluded Assets (the instruments described in the
foregoing clauses (a) and (b) collectively, but excluding any Excluded Assets,
the “Pledged Debt Securities”);

 

(3)                                 subject to Section 3.05 hereof, all payments
of principal or interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of, in
exchange for or upon the conversion of, and all other proceeds received in
respect of, the securities referred to in the foregoing clauses (1) and (2);

 

(4)                                 subject to Section 3.05 hereof, all rights
and privileges of such Grantor with respect to the securities and other property
referred to in the foregoing clauses (1), (2) and (3) above; and

 

(5)                                 all proceeds of any of the foregoing items
referred to in clauses (1) through (4) above, but excluding any Excluded Assets
(the items referred to in clauses (1) through (5) of this Section 3.01,
collectively, the “Pledged Collateral”).

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, none of the Pledged Stock, Pledged Debt Securities or Pledged
Collateral will include nor will the security interests granted hereunder attach
to any Excluded Asset.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth and in each case subject to the Credit
Agreement.

 

Section 3.02.                          Delivery of the Pledged Collateral.

 

(1)                                 Each Grantor agrees promptly to deliver or
cause to be delivered to the Collateral Agent, for the benefit of the Secured
Parties, any and all Pledged Securities to the extent such Pledged Securities,
in the case of promissory notes or other instruments, are required to be
delivered pursuant to paragraph (2) of this Section 3.02.

 

(2)                                 Each Grantor will use its commercially
reasonable efforts to cause (x) any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million owed to such Grantor by any
Person and (y) accrued intellectual property royalties and other amounts owing
to NM Nevada Trust (regardless of whether classified as current), to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof;

 

17

--------------------------------------------------------------------------------



 

provided that the foregoing requirement will not apply to intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of Holdings, the Borrower and its Subsidiaries.  To
the extent any such promissory note is a demand note, each Grantor party thereto
agrees, if requested by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default unless such demand would not be commercially
reasonable or would otherwise expose such Grantor to liability to the maker.

 

(3)                                 Upon delivery to the Collateral Agent,
(a) any Pledged Securities required to be delivered pursuant to the foregoing
paragraphs (1) and (2) of this Section 3.02 will be accompanied by stock powers
or note powers, as applicable, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(b) all other property composing part of the Pledged Collateral delivered
pursuant to the terms of this Agreement shall be accompanied to the extent
necessary to perfect the security interest in or allow realization on the
Pledged Collateral by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Administrative
Agent may reasonably request.  Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule I (or a supplement to Schedule I, as applicable) and
made a part hereof; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities.  Each
schedule so delivered shall supplement any prior schedules so delivered.

 

(4)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, no Grantor will be required to take
any action under the laws of any jurisdiction other than the United States (or
any political subdivision thereof) and its territories and possessions for the
purpose of perfecting the Security Interest in any Pledged Collateral of such
Grantor.

 

Section 3.03.                          Representations, Warranties and
Covenants.  Each Grantor represents and warrants and covenants to and with the
Collateral Agent, for the benefit of the Secured Parties that:

 

(1)                                 Schedule I correctly sets forth, as of the
Fourth Amendment Effective Date, (a) the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and (b) all debt securities and promissory
notes or instruments evidencing Indebtedness required to be pledged pursuant to
the terms of the Credit Agreement on the Fourth Amendment Effective Date;

 

(2)                                 the Pledged Stock and Pledged Debt
Securities (solely with respect to Pledged Debt Securities issued by a Person
that is not a Subsidiary of Holdings or an Affiliate of any such Subsidiary, to
the best of each Grantor’s knowledge) have been duly and validly authorized and
issued by the issuers thereof and (a) in the case of Pledged Stock, are fully
paid and non-assessable (to the extent such concepts are applicable to such
Pledged Stock and other than with respect to Pledged Stock consisting of
membership interests of

 

18

--------------------------------------------------------------------------------



 

limited liability companies to the extent provided in Sections 18-502 and 18-607
of the Delaware Limited Liability Company Act) and (b) in the case of Pledged
Debt Securities (solely with respect to Pledged Debt Securities issued by a
Person that is not a Subsidiary of Holdings or an Affiliate of any such
Subsidiary, to the best of each Grantor’s knowledge) are legal, valid and
binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;

 

(3)                                 except for the security interests granted
hereunder, each Grantor:

 

(a)                                 is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I as
owned by such Grantor;

 

(b)                                 holds the same free and clear of all Liens,
other than Permitted Liens;

 

(c)                                  will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction permitted by the Credit Agreement and other than Permitted Liens;
and

 

(d)                                 subject to the rights of such Grantor under
the Loan Documents to dispose of Pledged Collateral, will use commercially
reasonable efforts to defend its title or interest hereto or therein against any
and all Liens (other than Permitted Liens), however arising, of all Persons;

 

(4)                                 other than as set forth in the Credit
Agreement or the schedules thereto, and except for restrictions and limitations
imposed by the Loan Documents or securities laws generally or otherwise
permitted to exist pursuant to the terms of the Credit Agreement, the Pledged
Stock (other than Pledged Stock that is partnership interests) is and will
continue to be freely transferable and assignable, and, except for limitations
existing on the Fourth Amendment Effective Date in the articles or certificate
of incorporation, bylaws or other organizational documents of any Subsidiary
that is not a wholly owned Subsidiary, none of the Pledged Stock is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that would
prohibit, impair, delay or otherwise affect the pledge of such Pledged Stock
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Collateral Agent of rights and remedies hereunder;

 

(5)                                 each Grantor has the power and authority to
pledge the Pledged Collateral pledged by it hereunder in the manner hereby done
or contemplated;

 

(6)                                 other than as set forth in the Credit
Agreement or the schedules thereto, no consent or approval of any Governmental
Authority, any securities exchange or any other Person

 

19

--------------------------------------------------------------------------------



 

was or is necessary to the validity of the pledge effected hereby (other than
such as have been obtained and are in full force and effect);

 

(7)                                 as of the Fourth Amendment Effective Date,
this Agreement is effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable security interest
in the Collateral described herein and proceeds thereof;

 

(8)                                 as of the Fourth Amendment Effective Date,
none of the Equity Interests in limited liability companies or partnerships that
are pledged by the Grantors hereunder constitute a security under Section 8-103
of the UCC or the corresponding code or statute of any other applicable
jurisdiction; and

 

(9)                                 the Grantors shall not amend, or permit to
be amended, the limited liability company agreement (or operating agreement or
similar agreement) or partnership agreement of any subsidiary of any Loan Party
whose Equity Interests are, or are required to be, Collateral in a manner to
cause such Equity Interests to constitute a security under Section 8-103 of the
New York UCC or the corresponding code or statute of any other applicable
jurisdiction unless such Loan Party shall have first delivered reasonable prior
written notice to the Collateral Agent and shall have taken all actions
contemplated hereby and as otherwise reasonably required by the Collateral Agent
to maintain the security interest of the Collateral Agent therein as a valid,
perfected security interest with the Required Collateral Lien Priority, and
subject to the relative priorities set forth in the Intercreditor Agreements.

 

Section 3.04.                          Registration in Nominee Name;
Denominations.  The Collateral Agent (or a designated bailee, in accordance with
the Intercreditor Agreement), on behalf of the Secured Parties, has the right
(in its sole and absolute discretion) to hold the Pledged Securities in the name
of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent (or a designated bailee, in accordance with the Intercreditor
Agreement) or, if an Event of Default shall have occurred and be continuing, in
its own name as pledgee or the name of its nominee (as pledgee or as
sub-agent).  Each Grantor will promptly give to the Collateral Agent copies of
any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor.  If an Event of Default shall
have occurred and be continuing, the Collateral Agent (or a designated bailee,
in accordance with the Intercreditor Agreement) will have the right to exchange
the certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.  Each
Grantor will use its commercially reasonable efforts to cause any Loan Party
that is not a party to this Agreement to comply with a request by the Collateral
Agent (or a designated bailee, in accordance with the Intercreditor Agreement),
pursuant to this Section 3.04, to exchange certificates representing Pledged
Securities of such Loan Party for certificates of smaller or larger
denominations.

 

20

--------------------------------------------------------------------------------



 

Section 3.05.                          Voting Rights; Dividends and Interest,
Etc.

 

(1)                                 Unless and until an Event of Default has
occurred and is continuing and the Collateral Agent has given at least one
(1) Business Day’s prior written notice to the Borrower of the Collateral
Agent’s intention to exercise its rights hereunder:

 

(a)                                 each Grantor will be entitled to exercise
any and all voting and/or other consensual rights and powers inuring to an owner
of Pledged Collateral or any part thereof for any purpose consistent with the
terms of this Agreement, the Credit Agreement and the other Loan Documents;
provided that except as permitted under the Credit Agreement, such rights and
powers will not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same;

 

(b)                                 the Collateral Agent will promptly execute
and deliver to each Grantor, or cause to be executed and delivered to such
Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (a) above; and

 

(c)                                  each Grantor will be entitled to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Collateral to the extent and
only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable laws; provided that (i) any noncash dividends, interest,
principal or other distributions, payments or other consideration in respect
thereof, including any rights to receive the same to the extent not so
distributed or paid, that would constitute Pledged Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities, received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, as a result of
any merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise and (ii) any noncash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, will be and become part of the Pledged Collateral, and, if
received by any Grantor, will not be commingled by such Grantor with any of its
other funds or property, but will be held separate and apart therefrom, will be
held in trust for the benefit of the Collateral Agent, for the benefit of the
Secured Parties, and will be forthwith delivered to the Collateral Agent, for
the benefit of the Secured Parties,

 

21

--------------------------------------------------------------------------------



 

in the same form as so received (endorsed in a manner reasonably satisfactory to
the Collateral Agent).

 

(2)                                 Upon the occurrence and during the
continuance of an Event of Default and after at least one (1) Business Day’s
prior written notice by the Administrative Agent to the Borrower of the
Administrative Agent’s intention to exercise its rights hereunder, all rights of
any Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (1)(c) of this
Section 3.05 will cease, and all such rights will thereupon become vested, for
the benefit of the Secured Parties, in the Collateral Agent (or a designated
bailee, in accordance with the Intercreditor Agreement), which will have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided, however, that even after
the occurrence and during the continuance of an Event of Default, and such one
at least one (1) Business Day’s prior written notice, any Grantor may continue
to receive dividends and distributions solely to the extent permitted under
subclause (6)(a), subclause (6)(c) and subclause (6)(e) of Section 6.06 of the
Credit Agreement.

 

(3)                                 All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.05 will not be commingled by such Grantor with any of its other funds
or property, but will be held separate and apart therefrom, will be held in
trust for the benefit of the Collateral Agent, for the benefit of the Secured
Parties, and will be forthwith delivered to the Collateral Agent (or a
designated bailee, in accordance with the Intercreditor Agreement), for the
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Collateral Agent).  Any and all money and
other property paid over to or received by the Collateral Agent (or a designated
bailee, in accordance with the Intercreditor Agreement) pursuant to the
provisions of this paragraph (3) subject to the Intercreditor Agreement will be
retained by the Collateral Agent (or a designated bailee, in accordance with the
Intercreditor Agreement) in an account to be established by the Collateral Agent
(or a designated bailee, in accordance with the Intercreditor Agreement) upon
receipt of such money or other property and will be applied in accordance with
the provisions of Section 5.02 hereof.  After all such Events of Default have
been cured or waived, the Collateral Agent will promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (1)(c) of this Section 3.05 and that remain in such account.

 

(4)                                 Upon the occurrence and during the
continuance of an Event of Default and after the Collateral Agent shall have
given at least one (1) Business Day’s prior written notice to the Borrower of
the Collateral Agent’s intention to exercise its rights hereunder, all rights of
any Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (1)(a) of this Section 3.05, and the
obligations of the Collateral Agent under paragraph (1)(b) of this Section 3.05,
will cease, and all such rights will thereupon become vested in the Collateral
Agent, for the benefit of the Secured Parties, which will have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers (subject to the Intercreditor Agreement); provided that unless otherwise
directed by the Required Lenders, the Collateral Agent

 

22

--------------------------------------------------------------------------------



 

will have the right from time to time following and during the continuance of an
Event of Default and such at least one (1) Business Day’s prior written notice
to permit the Grantors to exercise such rights.  After all such Events of
Default have been cured or waived, each Grantor will have the right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of paragraph (1)(a) above.

 

ARTICLE IV

 

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

 

Section 4.01.                          Security Interest.

 

(1)                                 As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Secured Obligations, each Grantor hereby pledges to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all of such Grantor’s right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all cash, Cash Equivalents and Deposit
Accounts;

 

(d)                                 all Documents;

 

(e)                                  all Equipment;

 

(f)                                   all General Intangibles;

 

(g)                                  all Instruments;

 

(h)                                 all Inventory;

 

(i)                                     all Investment Property;

 

(j)                                    all Letter of Credit Rights;

 

(k)                                 all Intellectual Property;

 

(l)                                     all Commercial Tort Claims, including
those described on Schedule IV hereto;

 

23

--------------------------------------------------------------------------------



 

(m)                             each of the following:

 

(i)                                     Securities Accounts;

 

(ii)                                  Investment Property credited to Securities
Accounts or Deposit Accounts from time to time and all Security Entitlements in
respect thereof;

 

(iii)                               all cash held in any Securities Account or
Deposit Account; and

 

(iv)                              all other Money in the possession of the
Collateral Agent;

 

(n)                                 all books and Records pertaining to the
Article 9 Collateral; and

 

(o)                                 all Proceeds, Supporting Obligations and
products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the Article 9 Collateral will not include, this Agreement will not
constitute a grant of a security interest in and the security interest granted
hereunder will not attach to any Excluded Asset.

 

(2)                                 Each Grantor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) with respect
to the Article 9 Collateral (including all Article 9 Collateral consisting of
Pledged Collateral) or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including:

 

(a)                                 whether such Grantor is an organization, the
type of organization and any organizational identification number issued to such
Grantor;

 

(b)                                 in the case of a financing statement filed
as a fixture filing, a sufficient description of the property to which such
Article 9 Collateral relates; and

 

(c)                                  a description of collateral that describes
such property in any other manner as the Collateral Agent may reasonably
determine is necessary to ensure the perfection of the security interest in the
Article 9 Collateral granted under this Agreement, including describing such
property as “all assets”, whether now owned or hereafter acquired, or words of
similar effect.

 

Each Grantor agrees to provide such information to the Collateral Agent promptly
upon request.

 

(3)                                 The Collateral Agent is further authorized
to file with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office) such documents as may be reasonably
necessary for the purpose of perfecting, continuing, enforcing or protecting the
Security Interest granted by each Grantor, without the

 

24

--------------------------------------------------------------------------------



 

signature of any Grantor, and naming any Grantor or the Grantors as debtors and
the Collateral Agent as secured party.

 

(4)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document (but subject to Section 5.10(5)(c) of
the Credit Agreement), no Grantor shall be required to take any action under the
laws of any jurisdiction other than the United States (or any political
subdivision thereof) and its territories and possessions for the purpose of
perfecting the Security Interest in any Article 9 Collateral of such Grantor.

 

(5)                                 The Security Interest is granted as security
only and shall not subject the Collateral Agent or any other Secured Party to,
or in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Article 9 Collateral.

 

(6)                                 Notwithstanding anything to the contrary in
any Loan Document, no Grantor will be required:

 

(a)                                 subject to clause (b) below, to take, or
cause to be taken, any actions to perfect the Security Interest by any means
other than (to the extent reasonably applicable):

 

(i)                                     filings pursuant to the Uniform
Commercial Code in the office of the Secretary of State (or equivalent filing
office) of the relevant State(s) of the respective jurisdictions of organization
of each Grantor;

 

(ii)                                  filings in the United States Patent and
Trademark Office and the United States Copyright Office of an Intellectual
Property Security Agreement;

 

(iii)                               delivery of Collateral consisting of
instruments, notes and debt securities in a principal amount in excess of $5.0
million; provided that such delivery shall not be required with respect to:

 

(A)                               instruments, notes and debt securities that
are promptly deposited into an investment or securities account;

 

(B)                               checks received in the ordinary course of
business; and

 

(C)                               notes and debt securities issued in connection
with the extension of trade credit by a Grantor in each case with a duration of
not more than 364 days;

 

(iv)                              delivery of Collateral consisting of
certificated Equity Interests included in the Collateral; and

 

(v)                                 entering into or causing to be entered into
any Control Agreements or similar arrangements with respect to any Deposit
Accounts (except with respect to the Blocked Accounts and the Asset Sale
Proceeds Account), Securities Accounts, Commodities Accounts or other Collateral
that requires perfection by Control; or

 

25

--------------------------------------------------------------------------------



 

(b)                                 except as set forth in Section 5.10(5)(c) of
the Credit Agreement, to take any actions outside the United States to create or
perfect any security interests in any Collateral (it being understood that there
shall be no security agreements or pledge agreements governed under the laws of
any foreign jurisdiction except as contemplated by Section 5.10(5)(c) of the
Credit Agreement).

 

Section 4.02.                          Representations and Warranties.  Each
Grantor represents and warrants (but solely with respect to any Borrowing made
after the date hereof pursuant to Section 2.21 of the Credit Agreement, to the
extent required by Section 2.21(6) of the Credit Agreement) to the Collateral
Agent and the Secured Parties that:

 

(1)                                 Each Grantor has good and valid rights in
and title to the Article 9 Collateral with respect to which it has purported to
grant a Security Interest hereunder and has full power and authority to grant to
the Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained and is in full force
and effect or has otherwise been disclosed herein or in the Credit Agreement.

 

(2)                                 The Uniform Commercial Code financing
statements containing a description of the Article 9 Collateral that have been
prepared by the Collateral Agent for filing in the office specified in Schedule
III constitute all the filings, recordings and registrations (except as set
forth in the following clause (3)) that are, as of the Fourth Amendment
Effective Date, necessary to publish notice of and protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing.

 

(3)                                 Each Grantor represents and warrants that a
fully executed Intellectual Property Security Agreement containing a description
of all Article 9 Collateral existing on the Fourth Amendment Effective Date and
consisting of Intellectual Property owned by such Grantor with respect to United
States Patents (and Patents for which United States applications are pending),
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
was delivered on the Original Closing Date or the Fourth Amendment Effective
Date, as applicable, to the Collateral Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable.

 

(4)                                 The Security Interest constitutes (a) a
legal and valid security interest in all the Article 9 Collateral securing the
payment and performance of the Secured Obligations; (b) subject to the filings
described in Section 4.02(2), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform

 

26

--------------------------------------------------------------------------------



 

Commercial Code or other applicable law in such jurisdictions; and (c) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of an
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable.  The
Security Interest has and shall have the Required Collateral Lien Priority on
any of the Article 9 Collateral subject to Permitted Liens.

 

(5)                                 The Article 9 Collateral is owned by the
Grantors free and clear of any Lien, other than Permitted Liens.  None of the
Grantors has filed or consented to the filing after the Fourth Amendment
Effective Date of (a) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral; (b) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office; or (c) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

 

(6)                                 None of the Grantors holds any Commercial
Tort Claim individually in excess of $5.0 million as of the Fourth Amendment
Effective Date except as indicated on Schedule IV.

 

(7)                                 The names of the obligors, amounts owing,
due dates and other information with respect to each Grantor’s Accounts and
Chattel Paper that are Collateral are and will be correctly stated, at the time
furnished, in all records of such Grantor relating thereto and in all invoices
furnished to the Agent by such Grantor from time to time.

 

(8)                                 As to itself and its Article 9 Collateral
consisting of Intellectual Property (the “Intellectual Property Collateral”), to
each Grantor’s knowledge, as of the Fourth Amendment Effective Date:

 

(a)                                 The Intellectual Property Collateral set
forth on Schedule II includes all of the material Patents, registered Trademarks
and registered Copyrights owned by such Grantor as of the date hereof (including
all such registered with the United States Patent and Trademark Office or United
States Copyright Office);

 

(b)                                 The Intellectual Property Collateral owned
by such Grantors has not been adjudged invalid or unenforceable in whole or part
(except for office actions issued in the ordinary course by the United States
Patent and Trademark Office or any similar office in any foreign jurisdiction),
and is valid and enforceable, except as would not reasonably be expected to have
a Material Adverse Effect.  Such Grantor is not aware of any uses of any item of
Intellectual Property Collateral that would be expected to lead to such item
becoming invalid or unenforceable, except as would not reasonably be expected to
have a Material Adverse Effect;

 

27

--------------------------------------------------------------------------------



 

(c)                                  Such Grantor has made or performed in the
ordinary course of Grantor’s business, acts, including filings, recordings and
payment of all required fees and taxes, required to maintain and protect its
interest in each and every item of Intellectual Property Collateral owned by
such Grantor in full force and effect in the United States, and such Grantor has
used proper statutory notice in connection with its use of each Patent,
Trademark and Copyright owned by such Grantor in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect;

 

(d)                                 With respect to each IP Agreement, the
absence, termination or violation of which would reasonably be expected to have
a Material Adverse Effect: (A) such Grantor has not received any notice of
termination or cancellation under such IP Agreement; (B) such Grantor has not
received any notice of a breach or default under such IP Agreement, which breach
or default has not been cured or waived; and (C) neither such Grantor nor any
other party to such IP Agreement is in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.

 

(e)                                  Except as would not reasonably be expected
to have a Material Adverse Effect, no Grantor or Intellectual Property
Collateral owned by such Grantor is subject to any outstanding consent,
settlement, decree, order, injunction, judgment or ruling restricting the use of
any Intellectual Property Collateral owned by such Grantor or that would impair
the validity or enforceability of such Intellectual Property Collateral owned by
such Grantor.

 

Section 4.03.                          Covenants.

 

(1)                                 Each Grantor agrees to comply with
Section 5.10(3) of the Credit Agreement.

 

(2)                                 Subject to the rights of such Grantor under
the Loan Documents to dispose of Collateral and except as would otherwise be
permitted by the Credit Agreement, each Grantor will, at its own expense, use
commercially reasonable efforts to defend title to the Article 9 Collateral
against all Persons and to defend the Security Interest of the Collateral Agent,
for the benefit of the Secured Parties, in the Article 9 Collateral and the
Required Collateral Lien Priority thereof against any Lien that is not a
Permitted Lien.

 

(3)                                 Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest and the
filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.

 

28

--------------------------------------------------------------------------------



 

(4)                                 If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $5.0 million is or
becomes evidenced by any promissory note or other instrument, such note or
instrument subject to the Intercreditor Agreement will be promptly pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent.

 

(5)                                 After the occurrence of an Event of Default
and during the continuance thereof, the Collateral Agent will have the right to
verify under reasonable procedures the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or Article 9 Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification.  The Collateral Agent shall have the right to share any
information it gains from such inspection or verification with any Secured
Party.

 

(6)                                 None of the Grantors will, without the
Collateral Agent’s prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned), grant any extension of the time of payment of
any Accounts included in the Article 9 Collateral, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, in each case, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices or as otherwise
permitted under the Credit Agreement.

 

(7)                                 At its option after the occurrence of an
Event of Default and during the continuance thereof, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not a Permitted Lien, and may pay for the maintenance and preservation of
the Article 9 Collateral to the extent any Grantor fails to do so as required by
the Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent on demand for any reasonable payment
made or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this
Section 4.03(7) will excuse any Grantor from the performance of, or impose any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

(8)                                 Each Grantor (rather than the Collateral
Agent or any Secured Party) will remain liable for the observance and
performance of all the conditions and obligations to be observed and performed
by it under each contract, agreement or instrument relating to the Article 9
Collateral.

 

(9)                                 Each Grantor irrevocably makes, constitutes
and appoints the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent for such purpose) as such Grantor’s true and
lawful agent (and attorney-in-fact) for the purpose, during the

 

29

--------------------------------------------------------------------------------



 

continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.

 

(10)                          In the event that any Grantor at any time or times
fails to obtain or maintain any of the policies of insurance required hereby or
under the Credit Agreement or to pay any premium in whole or part relating
thereto, the Collateral Agent may, after the occurrence and during the
continuation of an Event of Default, without waiving or releasing any obligation
or liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable.  All sums disbursed by the Collateral Agent in
connection with this Section 4.03(10), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

 

Section 4.04.                          Other Actions.  In order to further
ensure the attachment and perfection of, and the ability of the Collateral Agent
to enforce, for the benefit of the Secured Parties, the Collateral Agent’s
security interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

(1)                                 Instruments and Tangible Chattel Paper.  If
any Grantor at any time holds or acquires any Instruments (other than checks
received and processed in the ordinary course of business) or Tangible Chattel
Paper evidencing an amount in excess of $5.0 million, such Grantor will
forthwith endorse, assign and deliver the same to the Collateral Agent (or a
designated bailee, in accordance with the Intercreditor Agreement), accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.

 

(2)                                 Investment Property.  Except to the extent
otherwise provided in Article III, if any Grantor at any time holds or acquires
any Certificated Security constituting Pledged Collateral or Article 9
Collateral, such Grantor will forthwith endorse, assign and deliver the same to
the Collateral Agent (or a designated bailee, in accordance with the
Intercreditor Agreement), accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably specify.  If any security of a domestic issuer now owned or hereafter
acquired by any Grantor is uncertificated and is issued to such Grantor or its
nominee directly by the issuer thereof, such Grantor shall promptly notify the
Collateral Agent of such uncertificated securities and upon the occurrence and
during the continuance of an Event of Default, such Grantor shall pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (a) cause the issuer to agree to comply with instructions from the
Collateral Agent (or a designated bailee, in accordance with the Intercreditor
Agreement) as to such security, without further consent of any Grantor or such
nominee or (b) cause

 

30

--------------------------------------------------------------------------------



 

the issuer to register the Collateral Agent (or a designated bailee, in
accordance with the Intercreditor Agreement) as the registered owner of such
security.

 

(3)                                 Commercial Tort Claims.  If any Grantor
shall at any time hold or acquire a Commercial Tort Claim with an asserted or
nominal value in excess of $5.0 million, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and grant to the Collateral Agent in writing
a security interest therein and in the proceeds thereof, all under the terms and
provisions of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

 

Section 4.05.                          Covenants Regarding Patent, Trademark and
Copyright Collateral.  Except as permitted by the Credit Agreement:

 

(1)                                 Each Grantor agrees that it will not
knowingly do any act or omit to do any act (and will exercise commercially
reasonable efforts to contractually prohibit its licensees from doing any act or
omitting to do any act) whereby any material Patent owned by such Grantor that
is necessary to the normal conduct of such Grantor’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public, and
agrees that it will take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary to establish and
preserve its rights under applicable patent laws.

 

(2)                                 Each Grantor will, and will use its
commercially reasonable efforts to contractually require its licensees and its
sublicensees to, for each material Trademark owned by such Grantor and necessary
to the normal conduct of such Grantor’s business:

 

(a)                                 maintain such Trademark in full force free
from any adjudication of abandonment or invalidity for non-use;

 

(b)                                 maintain the quality of products and
services offered under such Trademark;

 

(c)                                  display such Trademark with notice of
federal or foreign registration or claim of trademark or service mark as
required under applicable law; and

 

(d)                                 not knowingly use or knowingly permit its
licensees’ use of such Trademark in violation of any third-party rights.

 

(3)                                 Each Grantor will, and will use its
commercially reasonable efforts to cause its licensees and its sublicensees to,
for each work covered by a material Copyright owned by such Grantor and
necessary to the normal conduct of such Grantor’s business and that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

 

(4)                                 Each Grantor shall notify the Collateral
Agent promptly if it knows that any material Patent, Trademark or Copyright
owned by such Grantor and necessary to the normal

 

31

--------------------------------------------------------------------------------



 

conduct of such Grantor’s business may imminently become abandoned, lapsed or
dedicated to the public, or of any materially adverse determination or
development, regarding such Grantor’s ownership of any such material Patent,
Trademark or Copyright or its right to register or to maintain the same.

 

(5)                                 Each Grantor, either itself or through any
agent, employee, licensee or designee, will, upon the reasonable request of the
Collateral Agent, execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent’s security interest in each Patent, Trademark, or Copyright
listed in each updated Perfection Certificate (or in any applicable specified
information contained in the Perfection Certificate) furnished pursuant to
Section 5.04(9) of the Credit Agreement.

 

(6)                                 Each Grantor will exercise its reasonable
business judgment consistent with the practice in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office
with respect to maintaining and pursuing each application owned by such Grantor
relating to any material Patent, Trademark and/or Copyright (and obtaining the
relevant grant or registration) necessary to the normal conduct of such
Grantor’s business and to maintain (a) each such Patent and (b) the
registrations of each such Trademark and each such Copyright, including, when
applicable and necessary in such Grantor’s reasonable business judgment, timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Grantor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(7)                                 In the event that any Grantor knows or has
reason to know that any Article 9 Collateral consisting of a material Patent,
Trademark or Copyright necessary to the normal conduct of its business has been
materially infringed, misappropriated or diluted by a third party, such Grantor
will promptly notify the Collateral Agent and will, if such Grantor deems it
necessary in its reasonable business judgment, promptly take actions as are
reasonably appropriate under the circumstances.

 

Section 4.06.                          Intercreditor Relations.  Notwithstanding
anything herein to the contrary, (1) the Guarantors, the Grantors and the
Collateral Agent acknowledge that the exercise of certain of the Collateral
Agent’s rights and remedies hereunder are subject to the provisions of the
ABL/Term Loan/Notes Intercreditor Agreement, any ABL Junior Lien Intercreditor
Agreement and the PropCo Subordination Agreements and (2) prior to the Discharge
of Term Loan Claims, any obligation hereunder to physically deliver any Term
Loan Priority Collateral to the Collateral Agent shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent, acting as gratuitous bailee for
the Collateral Agent in accordance with the ABL/Term Loan/Notes Intercreditor
Agreement.  The failure of the Collateral Agent or any other Secured Party to
immediately enforce any of its rights and remedies hereunder (as a result of the
terms of the Intercreditor Agreement or otherwise) shall not constitute a waiver
of any such rights and remedies.  In the event of any conflict or inconsistency
between the terms of the ABL/Term Loan/Notes Intercreditor Agreement and this
Agreement regarding the relative priorities of the Collateral Agent, the Term
Loan Collateral Agent, the New Second Lien Notes Collateral Agent

 

32

--------------------------------------------------------------------------------



 

and the New Third Lien Notes Collateral Agent in the Collateral, the terms of
the ABL/Term Loan/Notes Intercreditor Agreement shall govern and control.  In
the event of any conflict or inconsistency between the terms of the PropCo
Subordination Agreements, on the one hand, and this Agreement on the other,
regarding the relative priorities of the Collateral Agent, the Initial Second
Lien Representative and the Initial Third Lien Representative with respect to
payment upon the guarantee of any PropCo Guarantor, the terms of the PropCo
Subordination Agreements shall govern and control.  Terms used but not defined
in this Section 4.06 shall be as defined in the applicable Intercreditor
Agreement.

 

ARTICLE V

 

REMEDIES

 

Section 5.01.                          Remedies Upon Default.  Upon the
occurrence and during the continuance of an Event of Default, each Grantor
agrees to deliver each item of Collateral to the Collateral Agent (or a
designated bailee, in accordance with the Intercreditor Agreement) on demand,
and it is agreed that the Collateral Agent shall have the right, subject to
applicable law, to take any of or all the following actions at the same or
different times: (1) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Collateral Agent or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or a
non-exclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall determine
(other than in violation of any then-existing licensing arrangements to the
extent that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Grantor hereby agrees to use) and (2) to take
possession of the Article 9 Collateral and without liability for trespass to the
applicable Grantor to enter any premises where the Article 9 Collateral may be
located for the purpose of taking possession of, removing or selling the
Article 9 Collateral and, generally, to exercise any and all rights afforded to
a secured party under the applicable Uniform Commercial Code or other applicable
law.  Without limiting the generality of the foregoing rights and remedies, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law (including the Uniform Commercial
Code), to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to Persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof.  Upon
consummation of any such sale of Collateral pursuant to this Section 5.01, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

33

--------------------------------------------------------------------------------



 

The Collateral Agent shall give the applicable Grantors ten Business Days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale.  The Collateral, or
the portion thereof, to be sold at any such sale may be sold in one lot as an
entirety or in separate parcels, in the Collateral Agent’s own right or by one
or more agents and contractors, upon any premises owned, leased, or occupied by
any Grantor and the Collateral Agent and any such agent or contractor, in
conjunction with any such sale, may augment the Inventory to be sold with other
goods (all of which other goods shall remain the sole property of the Collateral
Agent or such agent or contractor), all as the Collateral Agent may (in its sole
and absolute discretion) determine.  The Collateral Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above.  At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all such rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Grantor therefor.  For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Secured Obligations paid
in full.  As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 5.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
UCC or its equivalent in other jurisdictions.

 

34

--------------------------------------------------------------------------------



 

Without limiting any other rights of the Collateral Agent granted pursuant to
this Agreement, each Grantor hereby grants to the Collateral Agent, and the
representatives and independent contractors of the Collateral Agent, a royalty
free, non-exclusive, irrevocable license (such license to be effective upon the
occurrence and during the continuance of any Event of Default), to use, apply,
and affix any Trademark, trade name, logo, or the like in which any Grantor now
or hereafter has rights, solely in connection with the Collateral Agent’s
enforcement of rights or remedies hereunder, including in connection with any
sale or other disposition of Inventory.  As to each Grantor, the license granted
hereby shall remain in full force and effect until such Grantor hereunder is
released hereunder in accordance with Section 7.15 of this Agreement.

 

Section 5.02.                          Application of Proceeds.

 

(1)                                 Subject to the terms of the Intercreditor
Agreement, the Collateral Agent will promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral, as well as any Collateral
consisting of cash, in the manner specified in the Credit Agreement.

 

(2)                                 The Collateral Agent will have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Agreement.  Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale will be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers will not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

(3)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Collateral Agent will not be
required to marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such Guarantee in any particular order.

 

Section 5.03.                          Securities Act, Etc.  In view of the
position of the Grantors in relation to the Pledged Collateral, or because of
other current or future circumstances, a question may arise under the Securities
Act of 1933, as now or hereafter in effect, or any similar federal statute
hereafter enacted analogous in purpose or effect (such Act and any such similar
statute as from time to time in effect being called the “Federal Securities
Laws”) with respect to any disposition of the Pledged Collateral permitted
hereunder.  Each Grantor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Collateral Agent if
the Collateral Agent were to attempt to dispose of all or any part of the
Pledged Collateral, and might also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Collateral could dispose of the
same.  Similarly, there may be other legal restrictions or limitations affecting
the Collateral Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect.  Each Grantor acknowledges and agrees that
in light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, may (1)

 

35

--------------------------------------------------------------------------------



 

proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (2) approach and negotiate with a single
potential purchaser to effect such sale.  Each Grantor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Collateral Agent will incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

ARTICLE VI

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

Section 6.01.                          Indemnity.  In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 6.03 hereof), the Borrower agrees that (a) in the
event a payment is made by any Guarantor under this Agreement in respect of any
Secured Obligation of the Borrower, the Borrower shall indemnify such Guarantor
for the full amount of such payment and such Guarantor shall be subrogated to
the rights of the Person to whom such payment shall have been made to the extent
of such payment and (b) in the event any assets of any Guarantor are sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part a Secured Obligation of the Borrower, the Borrower will indemnify such
Guarantor in an amount equal to the greater of the book value or fair market
value of the assets so sold.

 

Section 6.02.                          Contribution and Subrogation.  Subject to
Section 2.07, each Guarantor (a “Contributing Guarantor”) agrees (subject to
Section 6.03 hereof) that, in the event a payment shall be made by any other
Guarantor hereunder in respect of any Secured Obligation or assets of any other
Guarantor shall be sold pursuant to any Security Document to satisfy any Secured
Obligation owed to any Secured Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 6.01 hereof, the Contributing Guarantor shall indemnify the Claiming
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets (the “Indemnified Amount”),
as applicable, in each case multiplied by a fraction of which the numerator will
be the net worth of such Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16 hereof, the date of the supplement hereto executed and delivered by
such Guarantor).  Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 hereof to the extent of such
payment.  Notwithstanding the foregoing, to the extent that any Claiming
Guarantor’s right to

 

36

--------------------------------------------------------------------------------



 

indemnification hereunder arises from a payment or sale of Collateral made to
satisfy any Secured Obligation constituting Swap Obligations, only those
Contributing Guarantors for whom such Swap Obligations do not constitute
Excluded Swap Obligations shall indemnify such Claiming Guarantor, with the
fraction set forth in the second preceding sentence being modified as
appropriate to provide for indemnification of the entire Indemnified Amount.

 

Section 6.03.                          Subordination.

 

(1)                                 Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 hereof and all other rights of indemnity, contribution or subrogation of
the Guarantors under applicable law or otherwise will be fully subordinated to
the payment in full in cash or immediately available funds of the Secured
Obligations (other than Secured Obligations in respect of Specified Hedge
Agreements, Cash Management Obligations and contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) until such time as this Agreement has been terminated
in accordance with Section 7.15(1).  No failure on the part of the Borrower or
any Guarantor to make the payments required by Sections 6.01 and 6.02 hereof (or
any other payments required under applicable law or otherwise) will in any
respect limit the obligations and liabilities of the Borrower with respect to
the Secured Obligations or any Guarantor with respect to its obligations
hereunder, and the Borrower shall remain liable for the full amount of the
Secured Obligations and each Guarantor shall remain liable for the full amount
of its obligations hereunder.

 

(2)                                 The Borrower and each Guarantor hereby agree
that all Indebtedness and other monetary obligations owed by it to the Borrower,
any other Guarantor or any Subsidiary will be fully subordinated to the payment
in full in cash or immediately available funds of the Secured Obligations (other
than Secured Obligations in respect of Specified Hedge Agreements, Cash
Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted).

 

(3)                                 The guaranty obligations of Notes PropCo, if
any, evidenced hereby are subordinate, in the manner and to the extent set forth
in the Notes PropCo Subordination Agreement, if applicable, to the Senior
Priority Guarantee Obligations (as defined in the Notes PropCo Subordination
Agreement); and each holder of this instrument, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Notes PropCo
Subordination Agreement, if applicable.

 

(4)                                 The guaranty obligations of 2019 Extended
Term Loan PropCo, evidenced hereby are subordinate, in the manner and to the
extent set forth in the Extended Term Loan PropCo Subordination Agreement, if
applicable, to the Senior Priority Guarantee Obligations (as defined in the
Extended Term Loan PropCo Subordination Agreement); and each holder of this
instrument, by its acceptance hereof, irrevocably agrees to be bound by the
provisions of the Extended Term Loan PropCo Subordination Agreement, if
applicable.

 

37

--------------------------------------------------------------------------------



 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.                          Notices.  All communications and notices
hereunder shall (except as otherwise permitted herein) be in writing and given
as provided in Section 10.01 of the Credit Agreement.  All communications and
notices hereunder to any Grantor will be given to it in care of the Borrower,
with such notice to be given as provided in Section 10.01 of the Credit
Agreement.

 

Section 7.02.                          Security Interest Absolute.  All rights
of the Collateral Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Grantor hereunder will be absolute and unconditional irrespective of:

 

(1)                                 any lack of validity or enforceability of
the Credit Agreement, any other Loan Document, any agreement with respect to any
of the Secured Obligations or any other agreement or instrument relating to any
of the foregoing;

 

(2)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument;

 

(3)                                 any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations; or

 

(4)                                 subject only to termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section 7.15
hereof any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement (other than a defense of payment or performance).

 

Section 7.03.                          Limitation By Law.  All rights, remedies
and powers provided in this Agreement may be exercised only to the extent that
the exercise thereof does not violate any applicable provision of law, and all
the provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they will not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

Section 7.04.                          Binding Effect; Several Agreement.  This
Agreement will become effective as to any party to this Agreement when a
counterpart hereof executed on behalf of such party is delivered to the
Collateral Agent and a counterpart hereof is executed on behalf of the
Collateral Agent, and thereafter will be binding upon such party and the
Collateral Agent and their respective permitted successors and assigns, and will
inure to the benefit of such party, the Collateral Agent and the other Secured
Parties and their respective permitted successors and

 

38

--------------------------------------------------------------------------------



 

assigns, except that no party shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement, the Credit Agreement.  This Agreement will be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

 

Section 7.05.                          Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference will be
deemed to include the permitted successors and assigns of such party, and all
covenants, promises and agreements by or on behalf of any Grantor or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns; provided that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent. 
The Collateral Agent hereunder will at all times be the same Person that is the
Collateral Agent under the Credit Agreement.  Written notice of resignation by
the Administrative Agent pursuant to the Credit Agreement will also constitute
notice of resignation as the Collateral Agent under this Agreement.  Upon the
acceptance of any appointment as the Administrative Agent under the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent will thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent pursuant hereto.

 

Section 7.06.                          Collateral Agent’s Fees and Expenses;
Indemnification.  The parties hereto agree that the Collateral Agent will be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 10.05 of the Credit Agreement and the provisions of Section 10.05 shall
be incorporated by reference herein and apply to each Grantor mutatis mutandis.

 

Section 7.07.                          Collateral Agent Appointed
Attorney-in-Fact.  Each Grantor hereby appoints the Collateral Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest.  The Collateral Agent
will have the right, upon the occurrence and during the continuance of an Event
of Default, with full power of substitution either in the Collateral Agent’s
name or in the name of such Grantor, to:

 

(1)                                 receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof;

 

(2)                                 demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;

 

(3)                                 ask for, demand, sue for, collect, receive
and give acquittance for any and all moneys due or to become due under and by
virtue of any Collateral;

 

(4)                                 sign the name of any Grantor on any invoice
or bill of lading relating to any of the Collateral;

 

39

--------------------------------------------------------------------------------



 

(5)                                 send verifications of Accounts to any
Account Debtor;

 

(6)                                 commence and prosecute any and all suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral;

 

(7)                                 settle, compromise, compound, adjust or
defend any actions, suits or proceedings relating to all or any of the
Collateral;

 

(8)                                 notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent; and

 

(9)                                 use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes;

 

provided that nothing herein contained will be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties will be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

Section 7.08.                          APPLICABLE LAW.  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

Section 7.09.                          Waivers; Amendment.

 

(1)                                 No failure or delay by the Collateral Agent
or any Lender in exercising any right, power or remedy hereunder or under any
other Loan Document will operate as a waiver thereof, nor will any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies of the Collateral Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights, powers or remedies that they would otherwise have.  No
waiver of any

 

40

--------------------------------------------------------------------------------



 

provision of this Agreement or consent to any departure by any Loan Party
therefrom will in any event be effective unless the same is permitted by
paragraph (2) of this Section 7.09, and then such waiver or consent will be
effective only in the specific instance and for the purpose for which given.

 

(2)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Loan Party or
Loan Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.08 of the
Credit Agreement.

 

Section 7.10.                          WAIVER OF JURY TRIAL.  The provisions of
Section 10.11 of the Credit Agreement shall be incorporated by reference herein
and apply to each party hereto.

 

Section 7.11.                          Severability.  In the event any one or
more of the provisions contained in this Agreement is held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein will not in any way be
affected or impaired thereby.

 

Section 7.12.                          Counterparts.  This Agreement may be
executed in two or more counterparts, each of which will constitute an original
but all of which when taken together will constitute but one contract, and will
become effective as provided in Section 7.04 hereof.  Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission will
be as effective as delivery of a manually signed original.

 

Section 7.13.                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 7.14.                          Jurisdiction; Consent to Service of
Process.  The provisions of Section 10.15 of the Credit Agreement shall be
incorporated by reference herein and apply to each party hereto.

 

Section 7.15.                          Termination or Release.

 

(1)                                 This Agreement, the guarantees made herein,
the pledges made herein, the Security Interest and all other security interests
granted hereby shall terminate when all the Secured Obligations (other than
Secured Obligations in respect of Specified Hedge Agreements, Cash Management
Obligations and contingent indemnification and reimbursement obligations, in
each case, that are not yet due and payable and for which no claim has been
asserted) have been paid in full in cash or immediately available funds and the
Lenders have no further commitment to lend under the Credit Agreement, the
Revolving L/C Exposure has been reduced to zero and each Issuing Bank has no
further obligations to issue Letters of Credit under the Credit Agreement.

 

41

--------------------------------------------------------------------------------



 

(2)                                 A Grantor or a Guarantor that is a
Subsidiary shall automatically be released from its obligations hereunder and
the security interests in the Collateral of such Grantor or Guarantor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Grantor or Guarantor ceases to be a
Subsidiary Loan Party or otherwise ceases to be a Guarantor (subject to the
limitations on releases of Co-Borrowers set forth in Section 5.13(b) of the
Credit Agreement); provided that such portion of the Lenders as are required by
the terms of the Credit Agreement to consent to such transaction shall have
consented thereto; provided, further, to the extent the Term Loan Security
Documents, Second Lien Notes Collateral Documents (as defined in the Junior Lien
Intercreditor Agreement) or the Third Lien Notes Collateral Documents (as
defined in the Junior Lien Intercreditor Agreement) are in effect on such date,
such Grantor or Guarantor (and the security interests in the Collateral in
respect thereof) shall be released under such Term Loan Security Documents,
Second Lien Notes Collateral Documents and Third Lien Notes Collateral
Documents, as applicable, concurrently with the release referred to in this
clause (2).

 

(3)                                 Upon any sale or other transfer by any
Grantor of any Collateral that is permitted under the Credit Agreement to any
Person that is not a Grantor, or upon the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.08 of the Credit Agreement or pursuant to Section 5.1 of
the ABL/Term Loan/Notes Intercreditor Agreement, the security interest in such
Collateral shall be automatically released; provided to the extent the Term Loan
Security Documents, Second Lien Notes Collateral Documents or the Third Lien
Notes Collateral Documents are in effect on such date, such Grantor (and the
security interests in the Collateral in respect thereof) is released under such
Term Loan Security Documents, Second Lien Notes Collateral Documents and the
Third Lien Notes Collateral Documents, as applicable, concurrently with the
release referred to in this clause (3).

 

(4)                                 In connection with any termination or
release pursuant to paragraph (1), (2) or (3) of this Section 7.15, the
Collateral Agent shall execute and deliver to any Grantor or Guarantor, at such
Grantor’s or Guarantor’s expense, all documents that such Grantor or Guarantor
reasonably requests to evidence such termination or release (including UCC
termination statements) and will duly assign and transfer to such Grantor or
Guarantor such of the Pledged Collateral that may be in the possession of the
Collateral Agent (or a designated bailee, in accordance with the ABL/Term Loan
Intercreditor Agreement) and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement; provided that the Collateral Agent will
not be required to take any action under this Section 7.15(4) unless such
Grantor or Guarantor shall have delivered to the Collateral Agent together with
such request, which may be incorporated into such request: (a) a reasonably
detailed description of the Collateral, which in any event is sufficient to
effect the appropriate termination or release without affecting any other
Collateral and (b) a certificate of a Responsible Officer of the Borrower or
such Grantor or Guarantor certifying that the transaction giving rise to such
termination or release is permitted by the Credit Agreement and was or is
consummated in compliance with the Loan

 

42

--------------------------------------------------------------------------------



 

Documents.  Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or warranty by the Collateral Agent.

 

Section 7.16.                          Additional Subsidiaries.  Upon execution
and delivery by the Collateral Agent and any Subsidiary that is required to
become a party hereto by Section 5.10 of the Credit Agreement of a supplement in
substantially the form of Exhibit I hereto, such Subsidiary will become a
Grantor and/or a Guarantor hereunder with the same force and effect as if
originally named as a Grantor and/or a Guarantor herein.  The execution and
delivery of any such supplement will not require the consent of any other party
to this Agreement.  The rights and obligations of each party to this Agreement
will remain in full force and effect notwithstanding the addition of any new
party to this Agreement.

 

Section 7.17.                          Effect of Amendment and Restatement. 
This Agreement is intended to and does completely amend and restate, without
novation, that certain Term Loan Guarantee and Collateral Agreement, dated
October 25, 2013, by the Grantors party thereto in favor of the Collateral Agent
(as amended or supplemented prior to the date hereof, the “Original Guarantee
and Collateral Agreement”).  Notwithstanding the modifications effected by this
Agreement of the representations, warranties and covenants of the Grantors and
Guarantors contained in the Original Guarantee and Collateral Agreement, the
Grantors and Guarantors acknowledge and agree that any causes of action or other
rights created in favor of the Collateral Agent and its successors arising out
of the representations, warranties and covenants of the Grantors and/or
Guarantors party thereto contained in or delivered in connection with the
Original Guarantee and Collateral Pledge Agreement shall survive the execution
and delivery of this Agreement.  All indemnification obligations of the Grantors
and Guarantors pursuant to the Original Guarantee and Collateral Agreement
(including any arising from a breach of the representations thereunder) shall
survive the amendment and restatement of the Original Guarantee and Collateral
Agreement pursuant to this Agreement.

 

Notwithstanding anything herein or in any other Loan Document to the contrary,
the parties hereto expressly acknowledge that it is not their intention that the
Fourth Amendment to the Credit Agreement, this Agreement or any of the other
Loan Documents executed or delivered pursuant to the Fourth Amendment to the
Credit Agreement constitute a novation of any of the obligations, covenants or
agreements contained in the Original Guarantee and Collateral Agreement or any
other Loan Document, but rather constitute a modification thereof or supplement
thereto pursuant to the terms contained therein and herein.  The Original
Guarantee and Collateral Agreement and the other Loan Documents, in each case as
amended, modified or supplemented hereby and by the Fourth Amendment to the
Credit Agreement, shall be deemed to be continuing agreements among the parties
thereto, and all documents, instruments, and agreements delivered, as well as
all Liens created, pursuant to or in connection with the Original Guarantee and
Collateral Agreement and the other Loan Documents shall remain in full force and
effect, each in accordance with its terms (as amended, modified or supplemented
by the Fourth Amendment to the Credit Agreement and this Agreement).

 

[Signature Page Follows]

 

43

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

GUARANTORS AND GRANTORS:

 

 

 

MARIPOSA INTERMEDIATE HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

 

Title:     Vice President

 

 

 

 

 

 

 

 

NMG SALON HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     President

 

 

 

 

 

 

 

NMG CALIFORNIA SALON LLC,

 

a California limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Senior Vice President

 

 

 

 

 

 

 

NMG FLORIDA SALON LLC,

 

a Florida limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Senior Vice President

 

[Signature Page to Amended and Restated ABL Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

NMG SALONS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Senior Vice President

 

 

 

 

 

 

 

NMG TEXAS SALON LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Senior Vice President

 

 

 

 

 

 

 

BG PRODUCTIONS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

 

 

 

 

 

 

MARIPOSA BORROWER, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

 

 

 

 

 

 

NM BERMUDA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

[Signature Page to Amended and Restated ABL Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

NMG GLOBAL MOBILITY, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

[Signature Page to Amended and Restated ABL Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

GRANTORS:

 

 

 

 

 

 

 

 

 

THE NEIMAN MARCUS GROUP LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Senior Vice President

 

 

 

 

 

 

 

THE NMG SUBSIDIARY LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

 

 

 

 

 

 

NEMA BEVERAGE CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:      President

 

 

 

 

 

 

 

NEMA BEVERAGE HOLDING CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     President

 

[Signature Page to Amended and Restated ABL Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

NEMA BEVERAGE PARENT CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     President

 

 

 

 

 

 

 

BERGDORF GOODMAN INC.,

 

a New York corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

 

 

 

 

 

 

BERGDORF GRAPHICS, INC.,

 

a New York corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

 

 

 

 

 

 

NM FINANCIAL SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

 

 

 

 

 

 

NM NEVADA TRUST,

 

a Massachusetts Trust

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

[Signature Page to Amended and Restated ABL Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

NMGP, LLC,

 

a Virginia limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

 

 

 

 

 

 

WORTH AVENUE LEASING COMPANY,

 

a Florida corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

 

 

 

 

 

 

NEIMAN MARCUS GROUP LTD LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

[Signature Page to Amended and Restated ABL Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

GUARANTORS:

NMG TERM LOAN PROPCO LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

 

 

 

 

 

 

NMG NOTES PROPCO LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:   Tracy M. Preston

 

 

Title:     Vice President

 

[Signature Page to Amended and Restated ABL Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:   Marguerite Sutton

 

 

Title:     Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Strobel

 

 

Name:   Michael Strobel

 

 

Title:     Vice President

 

[Signature Page to Amended and Restated ABL Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit I
 to Guarantee and
Collateral Agreement

 

SUPPLEMENT NO.     dated as of                 (this “Supplement”), to [(a) the
Amended and Restated ABL Guarantee and Collateral Agreement dated as of June 7,
2019 (as amended, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among the Grantors party thereto, each of the
Guarantors party thereto, and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent for the Lenders under the Credit Agreement referred to
below (in such capacity, the “Administrative Agent”) and as Collateral Agent for
the Secured Parties (as defined therein) (in such capacity, the “Collateral
Agent”)[ and (b) the Intercreditor Agreements]].(1)

 

(1)                                 Reference is made to (a) that certain
REVOLVING CREDIT AGREEMENT, dated as of October 25, 2013 (as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
including on the Fourth Amendment Effective Date, the “Credit Agreement”), among
MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NEIMAN MARCUS GROUP LTD LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto from time to time and DEUTSCHE BANK
AG NEW YORK BRANCH, as Administrative Agent and as Collateral Agent and (b) that
certain ABL/Term Loan/Notes Intercreditor Agreement dated as of June 7, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “ABL/Term Loan/Notes Intercreditor Agreement”), among Deutsche Bank AG
New York Branch, as an ABL Agent (as defined therein), Credit Suisse AG, Cayman
Islands Branch, as a Term Loan Agent (as defined therein), Ankura Trust Company,
LLC, as New Second Lien Notes Collateral Agent (as defined therein) and
Wilmington Trust, National Association, as New Third Lien Notes Collateral Agent
(as defined therein) and acknowledged by Holdings, the Borrower and the
Subsidiaries from time to time party thereto.

 

(1)                                 Capitalized terms used herein and not
otherwise defined herein will have the meanings assigned to such terms in the
Guarantee and Collateral Agreement referred to therein.

 

(2)                                 The Grantors and Guarantors have entered
into the Guarantee and Collateral Agreement in order to induce the Lenders to
make Loans, each Issuing Bank to issue Letters of Credit and each Agent and
Lender and their respective Affiliates to extend financial accommodations
pursuant to any Specified Hedge Agreement or any agreement constituting a Cash
Management Obligation under the Credit Agreement.  Section 7.16 of the Guarantee
and Collateral Agreement provides that additional Subsidiaries may become
Subsidiary Loan Parties under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement.  [The
Intercreditor Agreement provides that additional Subsidiaries may become
Grantors

 

--------------------------------------------------------------------------------

(1)  Retain bracketed terms if New Subsidiary is also joining the Intercreditor
Agreement pursuant to this Supplement.

 

I-1

--------------------------------------------------------------------------------



 

and/or Guarantors, as applicable, under the Intercreditor Agreement by execution
and delivery of an instrument in the form of this Supplement.] The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become [(x)] a Subsidiary Loan
Party under the Guarantee and Collateral Agreement[ and (y) a Grantor under the
Intercreditor Agreement, in each case] in order to induce the Lenders to make
additional Loans, each Issuing Bank to issue additional Letters of Credit and
each Agent and Lender and their respective Affiliates to extend financial
accommodations pursuant to any Specified Hedge Agreement or any agreement
constituting a Cash Management Obligation (if available under the Credit
Agreement), and as consideration for any such financial accommodations
previously made or issued under the Credit Agreement.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1. [(a)] In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party, a Guarantor and a Grantor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Subsidiary
Loan Party, a Guarantor and a Grantor, and the New Subsidiary hereby [(1)]
agrees to all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it as a Subsidiary Loan Party, a Guarantor and a Grantor
thereunder [and (2) represents and warrants that the representations and
warranties made by it as a Grantor in Section 3.03 and Section 4.02 thereof are
true and correct, in all material respects, on and as of the date hereof](2). 
In furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations (as defined in the Guarantee
and Collateral Agreement), does hereby create and grant to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in and Lien on all
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in and to the extent required by the Guarantee and Collateral Agreement)
of the New Subsidiary.  Each reference to a “Subsidiary Loan Party,” a
“Guarantor,” or a “Grantor” in the Guarantee and Collateral Agreement shall be
deemed to include the New Subsidiary.  The Guarantee and Collateral Agreement is
hereby incorporated herein by reference.

 

(b)                                 [In accordance with Section 9.3 of the
ABL/Term Loan/Notes Intercreditor Agreement, the New Subsidiary by its signature
below becomes a party to the ABL/Term Loan/Notes Intercreditor Agreement as a
Grantor thereunder for all purposes thereof on the terms set forth therein, and
agrees, for the enforceable benefit of all existing and future ABL Lenders (as
defined in the ABL/Term Loan/Notes Intercreditor Agreement), all existing and
future Term Loan Lenders (as defined in the Intercreditor Agreement) and all
existing and future Existing Noteholders (as defined in the ABL/Term Loan/Notes
Intercreditor Agreement) that it is bound by the terms, conditions and
provisions of the ABL/Term Loan/Notes Intercreditor Agreement as fully as if the
undersigned had executed and delivered the ABL/Term Loan/Notes Intercreditor
Agreement as of the date thereof.  This Supplement shall

 

--------------------------------------------------------------------------------

(2)  Clause (2) to be included after the Fourth Amendment Effective Date.

 

I-2

--------------------------------------------------------------------------------



 

constitute an Intercreditor Agreement Joinder under (and as defined in) the
ABL/Term Loan/Notes Intercreditor Agreement.]

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (1) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally; (2) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(3) implied covenants of good faith and fair dealing.

 

SECTION 3.  This Agreement may be executed in two or more counterparts, each of
which will constitute an original but all of which when taken together
constitutes but one contract.  This Supplement will become effective when the
Collateral Agent receives a counterpart (whether by electronic transmission or
otherwise) of this Supplement that bears the signature of the New Subsidiary.

 

SECTION 4.  The New Subsidiary hereby represents and warrants as of the date
hereof that:

 

(1)                                 set forth on Schedule I attached hereto is a
true and correct schedule of all the Pledged Securities of the New Subsidiary as
of the date hereof;

 

(2)                                 set forth on Schedule II attached hereto is
a true and correct schedule of all of the material Patents, registered
Trademarks and registered Copyrights of the New Subsidiary as of the date
hereof;

 

(3)                                 set forth on Schedule IV attached hereto is
a true and correct schedule of all Commercial Tort Claims of the New Subsidiary
individually in excess of $5.0 million as of the date hereof; and

 

(4)                                 set forth under its signature hereto, is the
true and correct legal name of the New Subsidiary, its jurisdiction of formation
and the location of its chief executive office.

 

SECTION 5.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

I-3

--------------------------------------------------------------------------------



 

SECTION 7.  In the event any one or more of the provisions contained in this
Supplement are held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement will not in any way be
affected or impaired thereby.  The parties will endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.  All communications and notices hereunder will be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. 
The address of the New Subsidiary for purposes of all notices and other
communications under the Intercreditor Agreement is [·], Attention of [·]
(Facsimile No. [·][, electronic mail address: [·]]).

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent and
Collateral Agent have duly executed this Supplement to the Guarantee and
Collateral Agreement as of the day and year first above written.

 

 

[Name of New Subsidiary]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Legal Name:

 

 

 

 

 

Jurisdiction of Formation:

 

 

 

 

 

Location of Chief Executive Office:

 

I-4

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-5

--------------------------------------------------------------------------------



 

Schedule I
 to Supplement No.     to the
Guarantee and
Collateral Agreement

 

Pledged Securities of the New Subsidiary

 

EQUITY INTERESTS

 

Number of Issuer
Certificate

 

Registered Owner

 

Number and Class of
Equity Interest

 

Percentage of Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-6

--------------------------------------------------------------------------------



 

Schedule II
 to Supplement No.     to the
Guarantee and
Collateral Agreement

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

I-7

--------------------------------------------------------------------------------



 

Schedule III
 to Supplement No.     to the
Guarantee and
Collateral Agreement

 

FILING JURISDICTIONS

 

I-8

--------------------------------------------------------------------------------



 

Schedule IV
 to Supplement No.     to the
Guarantee and
Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

I-9

--------------------------------------------------------------------------------



 

Exhibit II
 to Guarantee and
Collateral Agreement

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT is dated as of
[                                            ], by [·] (each, individually, a
“Grantor” and, collectively, the “Grantors”), in favor of Deutsche Bank AG New
York Branch, in its capacity as administrative agent and collateral agent (in
such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to that certain Amended and Restated ABL
Guarantee and Collateral Agreement dated as of June 7, 2019 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Collateral Agent, pursuant to which the
Grantors are required to execute and deliver this Trademark Security Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, terms defined in the Security Agreement and used herein have the
meanings given to them in the Security Agreement.

 

SECTION 2.                            Grant of Security Interest in Trademark
Collateral.  As security for the payment or performance when due (whether at
stated maturity, by acceleration or otherwise), as the case may be, in full of
the Secured Obligations, each Grantor hereby pledges to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest in all of such
Grantor’s right, title, and interest in or to any and all of the following
Intellectual Property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Trademark Collateral”):

 

(a)                                 all trademarks, service marks, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political

 

II-1

--------------------------------------------------------------------------------



 

subdivision thereof (except for “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of the Lanham Act has been filed, to the extent
that, and solely during the period for which, any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule I;

 

(b)                                 all goodwill associated therewith or
symbolized thereby;

 

(c)                                  all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(d)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

SECTION 3.                            Security Agreement.  The security interest
granted pursuant to this Trademark Security Agreement is granted in conjunction
with the security interest granted to the Collateral Agent pursuant to the
Security Agreement and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Trademark Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

 

SECTION 4.                            Recordation.  This Trademark Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the United States Patent
and Trademark Office.  Each Grantor authorizes and requests that the
Commissioner of Trademarks record this Trademark Security Agreement.

 

SECTION 5.                            Counterparts.  This Trademark Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Trademark Security Agreement by signing and delivering one or more counterparts.

 

SECTION 6.                            Governing Law.  THIS TRADEMARK SECURITY
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

IV-2

--------------------------------------------------------------------------------



 

[Signature page follows]

 

IV-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

[        ],

 

as Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

IV-4

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

IV-5

--------------------------------------------------------------------------------



 

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

IV-6

--------------------------------------------------------------------------------



 

Exhibit III
 to Guarantee and
Collateral Agreement

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT is dated as of [                             ],
by [·] (each, individually, a “Grantor” and, collectively, the “Grantors”), in
favor of Deutsche Bank AG New York Branch, in its capacity as administrative
agent and collateral agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to that certain Amended and Restated ABL
Guarantee and Collateral Agreement dated as of June 7, 2019 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Collateral Agent, pursuant to which the
Grantors are required to execute and deliver this Patent Security Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, terms defined in the Security Agreement and used herein have the
meanings given to them in the Security Agreement.

 

SECTION 2.                            Grant of Security Interest in Patent
Collateral.  As security for the payment or performance when due (whether at
stated maturity, by acceleration or otherwise), as the case may be, in full of
the Secured Obligations, each Grantor hereby pledges to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest in all of such
Grantor’s right, title, and interest in or to any and all of the following
Intellectual Property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Patent Collateral”):

 

(a)                                 all letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule I, and all applications for letters patent of the United
States or the equivalent thereof in any other country or jurisdiction, including
those listed on Schedule I;

 

(b)                                 all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use, import and/or sell the inventions disclosed or claimed therein;

 

III-1

--------------------------------------------------------------------------------



 

(c)                                  all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(d)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

SECTION 3.                            Security Agreement.  The security interest
granted pursuant to this Patent Security Agreement is granted in conjunction
with the security interest granted to the Collateral Agent pursuant to the
Security Agreement and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control.

 

SECTION 4.                            Recordation.  This Patent Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the United States Patent
and Trademark Office.  The Grantor authorizes and requests that the Commissioner
of Patents record this Patent Security Agreement.

 

SECTION 5.                            Counterparts.  This Patent Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Patent Security Agreement by signing and delivering one or more counterparts.

 

SECTION 6.                            Governing Law.  THIS PATENT SECURITY
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

[Signature page follows]

 

IV-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

[       ],

 

as Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

IV-3

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

IV-4

--------------------------------------------------------------------------------



 

SCHEDULE I

to

PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

IV-5

--------------------------------------------------------------------------------



 

Exhibit IV
 to Guarantee and
Collateral Agreement

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT is dated as of [   ], by [·] (each,
individually, a “Grantor” and, collectively, the “Grantors”), in favor of
Deutsche Bank AG New York Branch, in its capacity as administrative agent and
collateral agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to that certain Amended and Restated ABL
Guarantee and Collateral Agreement dated as of June 7, 2019 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Collateral Agent, pursuant to which the
Grantors are required to execute and deliver this Copyright Security Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, terms defined in the Security Agreement and used herein have the
meanings given to them in the Security Agreement.

 

SECTION 2.                            Grant of Security Interest in Copyright
Collateral.  As security for the payment or performance when due (whether at
stated maturity, by acceleration or otherwise), as the case may be, in full of
the Secured Obligations, each Grantor hereby pledges to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest in all of such
Grantor’s right, title, and interest in or to any and all of the following
Intellectual Property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Copyright Collateral”):

 

(a)                                 all copyright rights in any work subject to
the copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise;

 

(b)                                 all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule I;

 

IV-1

--------------------------------------------------------------------------------



 

(c)                                  all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(d)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

SECTION 3.                            Security Agreement.  The security interest
granted pursuant to this Copyright Security Agreement is granted in conjunction
with the security interest granted to the Collateral Agent pursuant to the
Security Agreement and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Copyright Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

 

SECTION 4.                            Recordation.  This Copyright Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the United States Copyright
Office.  Each Grantor authorizes and requests that the United States Copyright
Office record this Copyright Security Agreement.

 

SECTION 5.                            Counterparts.  This Copyright Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Copyright Security Agreement by signing and delivering one or more counterparts.

 

SECTION 6.                            Governing Law.  THIS COPYRIGHT SECURITY
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

 

[Signature page follows]

 

IV-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

[      ],

 

as Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

IV-3

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

IV-4

--------------------------------------------------------------------------------



 

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

 

IV-5

--------------------------------------------------------------------------------



 

SCHEDULE I

 

PLEDGED STOCK

 

Grantor

 

Issuer

 

Type of
Organization

 

Jurisdiction of
Organization /
Formation

 

# of Shares
Owned

 

Total Shares
Outstanding

 

% of Interest
Pledged

 

Certificate No.

 

Par
Value

Mariposa Intermediate Holdings LLC

 

Neiman Marcus Group LTD LLC

 

Limited Liability Company

 

Delaware

 

1 Unit

 

1

 

100%

 

Uncertificated

 

N/A

Neiman Marcus Group LTD LLC (f/k/a Neiman Marcus Group LTD Inc.)

 

Mariposa Borrower, Inc.

 

Corporation

 

Delaware

 

10

 

10

 

100%

 

1

 

$0.001

Neiman Marcus Group LTD LLC

 

The Neiman Marcus Group LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Financial Services, Inc.

 

Corporation

 

Delaware

 

10

 

10

 

100%

 

1

 

No par value

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Nevada Trust

 

Trust

 

Massachusetts

 

1

 

100

 

100%

 

1

 

No par value

 

 

 

 

89

 

 

 

005

 

Bergdorf Goodman Inc.

 

 

 

 

1

 

 

100%

 

2

 

No par value

 

 

 

 

9

 

 

 

006

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NMGP, LLC

 

Limited liability company

 

Virginia

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

 

--------------------------------------------------------------------------------



 

Grantor

 

Issuer

 

Type of
Organization

 

Jurisdiction of
Organization /
Formation

 

# of Shares
Owned

 

Total Shares
Outstanding

 

% of Interest
Pledged

 

Certificate No.

 

Par
Value

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Worth Avenue Leasing Company

 

Corporation

 

Florida

 

10

 

10

 

100%

 

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

BG Productions, Inc.

 

Corporation

 

Delaware

 

100

 

100

 

100%

 

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Bermuda, LLC

 

Limited Liability Company

 

Delaware

 

N/A

 

N/A

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NEMA Beverage Parent Corporation

 

Corporation

 

Texas

 

100

 

100

 

100%

 

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Bergdorf Goodman Inc.

 

Corporation

 

New York

 

1000

 

1000

 

100%

 

4

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NMG Global Mobility, Inc.

 

Corporation

 

Delaware

 

100

 

100

 

100%

 

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Neiman Marcus Bermuda, L.P.

 

Limited Partnership

 

Bermuda

 

N/A; 99%

 

N/A

 

100%

 

Uncertificated

 

N/A

NM Bermuda, LLC

 

 

 

 

N/A; 1%

 

 

100%

 

 

NEMA Beverage Parent Corporation

 

NEMA Beverage Holding Corporation

 

Corporation

 

Texas

 

100

 

100

 

100%

 

1

 

$1.00

 

--------------------------------------------------------------------------------



 

Grantor

 

Issuer

 

Type of
Organization

 

Jurisdiction of
Organization /
Formation

 

# of Shares
Owned

 

Total Shares
Outstanding

 

% of Interest
Pledged

 

Certificate No.

 

Par
Value

NEMA Beverage Holding Corporation

 

NEMA Beverage Corporation

 

Corporation

 

Texas

 

100

 

100

 

100%

 

003

 

$1.00

Bergdorf Goodman Inc.

 

Bergdorf Graphics, Inc.

 

Corporation

 

New York

 

200

 

200

 

100%

 

4

 

$0.01

The Neiman Marcus Group LLC

 

NMG Salon Holdings LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG Salons LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG Florida Salon LLC

 

Limited Liability Company

 

Florida

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG California Salon LLC

 

Limited Liability Company

 

California

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG Texas Salon LLC

 

Limited Liability Company

 

Texas

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

The NMG Subsidiary LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

N/A

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

Fashionphile Group, LLC

 

Limited Liability Company

 

Delaware

 

170,000 units (13.655% as of 5/17/19)

 

1,244,983
(as of 5/17/19)

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

NMG Term Loan PropCo LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

N/A

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

NMG Notes PropCo LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

N/A

 

100%

 

Uncertificated

 

N/A

 

--------------------------------------------------------------------------------



 

DEBT SECURITIES

 

1.                                      That certain Intercompany Note, dated as
of June 7, 2019, by and among each Payor (as defined therein) and each Maker (as
defined therein).

 

2.                                      Intercompany receivable held by NM
Nevada Trust from The Neiman Marcus Group LLC, which was approximately
$2,880,299,470 as of May 31, 2019.

 

3.                                      Intercompany receivable held by NM
Nevada Trust from Bergdorf Goodman Inc., which was approximately $473,027,518
 as of May 31, 2019

 

--------------------------------------------------------------------------------



 

SCHEDULE II

 

INTELLECTUAL PROPERTY

 

U.S. COPYRIGHTS

 

Title

 

Registration Number

 

Registration Date

 

Owner

1.

 

Another perspective / from Horchow.

 

TX0000887328

 

12/30/1981

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

2.

 

Horchow : the Horchow collection.

 

TX0000896363

 

12/30/1981

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

3.

 

Horchow : the Horchow collection.

 

CSN0041062

 

1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

4.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

CSN0040942

 

1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

5.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0000884099

 

1/15/1982

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

6.

 

Horchow : the Horchow collection.

 

TX0001047618

 

1/17/1983

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

7.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001047557

 

1/17/1983

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

8.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001385994

 

1/26/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

9.

 

SGF : savings on gifts and furnishings.

 

TX0001398214

 

1/26/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

10.

 

Horchow : the Horchow collection.

 

TX0001262241

 

9/1/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

11.

 

Horchow : the Horchow collection.

 

TX0001530547

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

12.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001530546

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

13.

 

SGF : savings on gifts and furnishings.

 

TX0001511561

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

14.

 

Horchow : the Horchow collection.

 

TX0001741166

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

15.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001741165

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

16.

 

SGF : savings on gifts and furnishings.

 

TX0001741167

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

17.

 

Horchow : the Horchow collection.

 

TX0002014500

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

18.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0002014499

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

19.

 

SGF : savings on gifts and furnishings.

 

TX0002024695

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

20.

 

Horchow : the Horchow collection.

 

TX0002237683

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

21.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0002237685

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

22.

 

SGF : savings on gifts and furnishings.

 

TX0002237684

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

23.

 

Horchow : the Horchow collection.

 

TX0002498718

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

24.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0002493968

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

25.

 

Horchow : the Horchow collection.

 

TX0002494068

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

26.

 

Trifles : [catalogue].

 

TX0002498719

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

27.

 

Trifles : [catalogue].

 

CSN0042553

 

1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

28.

 

SGF : savings on gifts and furnishings.

 

TX0002498720

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

29.

 

Neiman-Marcus situational selling.

 

TX0000797196

 

5/29/1981

 

The Neiman Marcus Group LLC

30.

 

Pure & simple : an InCircle cookbook

 

TX0003201185

 

10/28/1991

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

31.

 

Easter candletower.

 

VA0000489022

 

2/19/1992

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

32.

 

Pigtails and froglegs : a family cookbook from Neiman Marcus.

 

TX0003623121

 

9/16/1993

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

33.

 

Jeweled tiger ornament.

Series: Jay Strongwater Christmas ornament, NM20001

 

VA0001172404

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

34.

 

Tiger print.

Series: Jay Strongwater Christmas ornament, NM20002

 

VA0001172405

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

35.

 

Jungle Harlequin.

Series: Jay Strongwater Christmas ornament, NM20008

 

VA0001172408

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

36.

 

Amber crystal turtle.

Series: Jay Strongwater Christmas ornament, NM200034

 

VA0001172407

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

37.

 

Mahogany egg.

Series: Jay Strongwater Christmas ornament, NM20004

 

VA0001172406

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

38.

 

Amber scallops.

Series: Jay Strongwater Christmas ornament, NM2006

 

VA0001172409

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

39.

 

Jungle florentine.

Series: Jay Strongwater Christmas ornament ; NM20009

 

VA0001172440

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

40.

 

Amber jeweled egg.

Series: Jay Strongwater Christmas ornament ; NM20010

 

VA0001172439

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

41.

 

Green jeweled egg.

Series: Jay Strongwater Christmas ornament ; NM20011

 

VA0001172438

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

42.

 

Red jeweled egg.

Series: Jay Strongwater Christmas ornament ; NM20012

 

VA0001172437

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

43.

 

Small golden finial ornament.

Series: Jay Strongwater Christmas ornament, NM20016

 

VA0001172412

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

44.

 

Large plum finial ornament.

Series: Jay Strongwater Christmas ornament, NM20018

 

VA0001172410

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

45.

 

Large red finial ornament.

Series: Jay Strongwater Christmas ornament, NM20020

 

VA0001172394

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

46.

 

Large topaz finial ornament.

Series: Jay Strongwater Christmas ornament, NM20019

 

VA0001172395

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

47.

 

Bejeweled butterfly ornament.

Series: Jay Strongwater Christmas ornament ; NM20021

 

VA0001172431

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

48.

 

Salamander egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20024

 

VA0001172430

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

49.

 

Dragonfly egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20025

 

VA0001172435

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

50.

 

Starburst heart ornament.

Series: Jay Strongwater Christmas ornament ; NM20026

 

VA0001172434

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

51.

 

Jeweled heart ornament.

Series: Jay Strongwater Christmas ornament ; NM20027

 

VA0001172433

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

52.

 

Plum ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20028

 

VA0001172432

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

53.

 

Red crystal ball ornament.

Series: Jay Strongwater Christmas ornament ; 20029

 

VA0001172445

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

54.

 

Plum ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20030

 

VA0001172444

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

55.

 

Jay Strongwater Christmas ornament, gold moon/stars, NM20033.

Title: Gold moons and stars.

 

VA0001172443

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

56.

 

Amber daisy ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20034

 

VA0001172442

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

57.

 

Red daisy ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20035

 

VA0001172441

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

58.

 

Plum swirls ball ornament.

Series: Jay Strongwater Christmas ornament, NM20036

 

VA0001172416

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

59.

 

Red swirls ball ornament.

Series: Jay Strongwater Christmas ornament, NM20037

 

VA0001172415

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

60.

 

Red glass heart ornament.

Series: Jay Strongwater Christmas ornament, NM20038

 

VA0001172414

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

61.

 

Red jeweled ball ornament.

Series: Jay Strongwater Christmas ornament, NM20039

 

VA0001172413

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

62.

 

Jeweled gift ornament.

Series: Jay Strongwater Christmas ornament ; NM20040

 

VA0001172436

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

63.

 

Red bow egg ornament.

Series: Jay Strongwater Christmas ornament, NM20041

 

VA0001172398

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

64.

 

Red scallop ball ornament.

Series: Jay Strongwater Christmas ornament, NM20042

 

VA0001172397

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

65.

 

Red phoenix egg ornament.

Series: Jay Strongwater Christmas ornament, NM20043

 

VA0001172396

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

66.

 

Red scroll egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20045

 

VA0001172425

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

67.

 

Plum lattice heart ornament.

Series: Jay Strongwater Christmas ornament ; NM20046

 

VA0001172424

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

68.

 

Red frog egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20047

 

VA0001172423

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

69.

 

Green frog egg.

Series: Jay Strongwater Christmas ornament, NM20048

 

VA0001172417

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

70.

 

Red turtle egg ornament.

Series: Jay Strongwater Christmas ornament, NM20049

 

VA0001172402

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

71.

 

Green turtle egg ornament.

Series: Jay Strongwater Christmas ornament, NM20050

 

VA0001172401

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

72.

 

Red butterfly egg ornament.

Series: Jay Strongwater Christmas ornament, NM20051

 

VA0001172400

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

73.

 

Green butterfly ornament.

Series: Jay Strongwater Christmas ornament, NM20052

 

VA0001172399

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

74.

 

Red f[l]orentine star.

Series: Jay Strongwater Christmas ornament ; NM20053

 

VA0001172422

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

75.

 

Baby’s first Christmas ornament.

Series: Jay Strongwater Christmas ornament ; NM20054

 

VA0001172421

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

76.

 

Red Florentine egg ornament.

Series: Jay Strongwater Christmas ornament, NM20056

 

VA0001172420

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

77.

 

Purple moons/stars ball.

Series: Jay Strongwater Christmas ornament, NM20057

 

VA0001172419

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

78.

 

Red moons/stars ball.

Series: Jay Strongwater Christmas ornament, NM20058

 

VA0001172418

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

79.

 

Salamander egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20059

 

VA0001172429

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

80.

 

Dark amber florentine star.

Series: Jay Strongwater Christmas ornament ; NM20060

 

VA0001172428

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

81.

 

Plum florentine star.

Series: Jay Strongwater Christmas ornament ; NM20061

 

VA0001172427

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

82.

 

Plum daisy ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20062

 

VA0001172426

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

83.

 

Red scroll egg ornament.

Series: Jay Strongwater Christmas ornament, NM20066

 

VA0001172403

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

84.

 

Small red finial ornament.

Series: Jay Strongwater Christmas ornament, NM20017

 

VA0001172411

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

85.

 

Neiman Marcus cookbook / Kevin Garvin, with John Harrisson ; photography by
Ellen Silverman.

 

TX0005786833

 

11/10/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

86.

 

Neiman Marcus Taste: Timeless American Recipes.

 

TX0006840535

 

1/10/2008

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

87.

 

Neiman Marcus Pop-Up Book.

 

TX0006961127

 

1/10/2008

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

88.

 

Orchard apple with walnuts & brandy : no. 8533 : net wt. 16 oz. (1 lb.) (454 g)

 

VA0000410146

 

4/23/1990

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  and

Vanex, Inc.

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

89.

 

Trifles : [catalogue].

 

TX0002237682

 

[CSN0042553]

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

90.

 

Trifles : [catalogue].

 

TX0002024718

 

[CSN0042553]

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

91.

 

Trifles : [catalogue].

 

TX0001741168

 

[CSN0042553]

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

92.

 

Trifles : [catalogue].

 

TX0001530548

 

[CSN0042553]

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

93.

 

Trifles : [catalogue].

 

TX0001293988

 

[CSN0042553]

 

1/9/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

94.

 

Trifles : [catalogue].

 

TX0001047523

 

[CSN0042553]

 

1/17/1983

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

95.

 

Trifles : [catalogue].

 

TX0000887327

 

[CSN0042553]

 

12/30/1981

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

 

--------------------------------------------------------------------------------



 

U.S. PATENTS

 

None.

 

FOREIGN PATENTS

 

None.

 

--------------------------------------------------------------------------------



 

U.S. TRADEMARKS

 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

1.

 

745 CAFÉ

 

74077475
7/11/1990

 

1705974
8/4/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

2.

 

ALL HEART NMG ASSOCIATES FOR A CAUSE

 

[g113021ky15i001.jpg]

 

86826384
11/19/2015

 

5025701
8/23/2016

 

REGISTERED

 

NM Nevada Trust

3.

 

BERGDORF GOODMAN

 

72269394
4/18/1967

 

0845203
2/27/1968

 

REGISTERED RENEWED

 

NM Nevada Trust

4.

 

BERGDORF GOODMAN

 

72466163
8/20/1973

 

0992733
9/3/1974

 

REGISTERED RENEWED

 

NM Nevada Trust

5.

 

BERGDORF GOODMAN

[g113021ky15i002.gif]

 

72028482
4/19/1957

 

0674632
2/24/1959

 

REGISTERED RENEWED

 

NM Nevada Trust

6.

 

BERGDORF GOODMAN

 

[g113021ky15i003.gif]

 

86872976
1/12/2016

 

4998301
7/12/2016

 

REGISTERED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

7.

 

BG STYLE EXPERTS

 

88181539
11/5/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

8.

 

CRAZY GOOD CHEER

 

88181583
11/5/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

9.

 

C CUSP

[g113021ky15i004.gif]

 

87462201
5/24/2017

 

5359950
12/19/2017

 

REGISTERED

 

NM Nevada Trust

10.

 

CUSP

 

76661018
6/5/2006

 

3472762
7/22/2008

 

REGISTERED RENEWED

 

NM Nevada Trust

11.

 

Design Only

[g113021ky15i005.gif]

 

76676700
5/11/2007

 

3587563
3/10/2009

 

REGISTERED

 

NM Nevada Trust

12.

 

Design Only

[g113021ky15i006.gif]

 

73079389
3/8/1976

 

1152461
4/28/1981

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

13.

 

Design Only

[g113021ky15i007.gif]

 

73256304
3/31/1980

 

1185014
1/5/1982

 

REGISTERED RENEWED

 

NM Nevada Trust

14.

 

GOODMAN’S

 

86478230
12/11/2014

 

4739199
5/19/2015

 

REGISTERED

 

NM Nevada Trust

15.

 

GRAND FINALE

 

73769815
12/16/1988

 

1558578
9/26/1989

 

REGISTERED RENEWED

 

NM Nevada Trust

16.

 

HOLIDAY GLORIES

 

78198064
12/26/2002

 

2857879
6/29/2004

 

REGISTERED RENEWED

 

NM Nevada Trust

17.

 

HORCHOW

 

74099076
9/21/1990

 

1673768
1/28/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

18.

 

HORCHOW

 

74098916
9/20/1990

 

1651562
7/23/1991

 

REGISTERED RENEWED

 

NM Nevada Trust

19.

 

HORCHOW

 

[g113021ky15i008.gif]

 

73347133
1/25/1982

 

1249400
8/23/1983

 

REGISTERED RENEWED

 

NM Nevada Trust

20.

 

HORCHOW

 

[g113021ky15i009.gif]

 

73347132
1/25/1982

 

1262784
1/3/1984

 

REGISTERED RENEWED

 

NM Nevada Trust

21.

 

HORCHOW FINALE

 

[g113021ky15i010.gif]

 

76390251
4/3/2002

 

2688395
2/18/2003

 

REGISTERED RENEWED

 

NM Nevada Trust

22.

 

HORCHOW GIFT CARD

 

8633328
7/10/2014

 

4679072
1/27/2015

 

REGISTERED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

23.

 

INCIRCLE

[g113021ky15i011.gif]

 

87666809
10/31/2017

 

5630717
12/18/2018

 

REGISTERED

 

NM Nevada Trust

24.

 

INCIRCLE ENTRÉE

[g113021ky15i012.gif]

 

75606548
12/16/1998

 

2302197
12/21/1999

 

REGISTERED RENEWED

 

NM Nevada Trust

25.

 

LAST CALL

 

74311238
9/4/1992

 

1774545
6/1/1993

 

REGISTERED RENEWED

 

NM Nevada Trust

26.

 

LINDA’S AT BERGDORF GOODMAN

 

87394266
3/31/2017

 

5476817
5/22/2018

 

REGISTERED

 

NM Nevada Trust

27.

 

LITTLE BG

[g113021ky15i013.jpg]

 

88079762
8/15/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

28.

 

MAKE SOME NOISE

 

86293824
5/28/2014

 

4667074
1/6/2015

 

REGISTERED

 

NM Nevada Trust

29.

 

 

 

 

 

 

 

 

 

 

30.

 

NEIMA.COM

 

87882139
4/18/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

31.

 

NEIMAN MARCUS

 

88146931
10/8/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

32.

 

NEIMAN MARCUS

[g113021ky15i014.gif]

 

74216290
10/25/1991

 

1733202
11/17/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

33.

 

NEIMAN MARCUS

 

73756014
10/5/1988

 

1593195
4/24/1990

 

REGISTERED RENEWED

 

NM Nevada Trust

34.

 

NEIMAN MARCUS

 

75433896
2/13/1998

 

2209260
12/8/1998

 

REGISTERED RENEWED

 

NM Nevada Trust

35.

 

NEIMAN MARCUS

 

72377875
12/4/1970

 

934177
5/16/1972

 

REGISTERED RENEWED

 

NM Nevada Trust

36.

 

NEIMAN MARCUS LAST CALL

[g113021ky15i015.gif]

 

86019456
7/25/2013

 

4440392
11/26/2013

 

REGISTERED

 

NM Nevada Trust

37.

 

NEIMAN-MARCUS

 

73196302
12/11/1978

 

1154006
5/12/1981

 

REGISTERED RENEWED

 

NM Nevada Trust

38.

 

NEIMAN-MARCUS

[g113021ky15i016.jpg]

 

71664021
4/6/1954

 

0601375
1/25/1955

 

REGISTERED RENEWED

 

NM Nevada Trust

39.

 

NEW LEVEL OF BEAUTY

[g113021ky15i017.gif]

 

75834236
10/28/1999

 

2541276
2/19/2002

 

REGISTERED RENEWED

 

NM Nevada Trust

40.

 

NM

 

73777452
1/30/1989

 

1558605
9/26/1989

 

REGISTERED RENEWED

 

NM Nevada Trust

41.

 

NM

 

76415449
5/30/2002

 

2758362
9/2/2003

 

REGISTERED RENEWED

 

NM Nevada Trust

42.

 

NM DAILY

 

85953685
6/7/2013

 

4440315
11/26/2013

 

REGISTERED

 

NM Nevada Trust

43.

 

NM GIFT CARD

 

75279273
4/22/1997

 

2137494
2/17/1998

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

44.

 

NM ON THE GO

 

86523239
2/3/2015

 

4928838
3/29/2016

 

REGISTERED

 

NM Nevada Trust

45.

 

NM TO GO

 

[g113021ky15i018.gif]

 

75568610
10/13/1998

 

2289047
10/26/1999

 

REGISTERED RENEWED

 

NM Nevada Trust

46.

 

NMBUZZ

[g113021ky15i019.gif]

 

85763869
10/25/2012

 

4353862
6/18/2013

 

REGISTERED

 

NM Nevada Trust

47.

 

NMG RESOLUTIONS

 

77352859
12/14/2007

 

3475891
7/29/2008

 

REGISTERED RENEWED

 

NM Nevada Trust

48.

 

RED RIVER

[g113021ky15i020.jpg]

 

73396230
9/30/1982

 

1288052
7/31/1984

 

REGISTERED RENEWED

 

NM Nevada Trust

49.

 

STILETTO STRUT

[g113021ky15i021.gif]

 

86954924
3/28/2016

 

5351274
12/5/2017

 

REGISTERED

 

NM Nevada Trust

50.

 

SWEET PEPPERS

 

74308816
8/27/1992

 

1766092
4/20/1993

 

REGISTERED RENEWED

 

NM Nevada Trust

51.

 

THE ART OF FASHION

[g113021ky15i022.gif]

 

75377610
10/22/1997

 

2277234
9/14/1999

 

REGISTERED RENEWED

 

NM Nevada Trust

52.

 

THE BOOK

[g113021ky15i023.gif]

 

76417927
6/5/2002

 

2697746
3/18/2003

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

53.

 

THE BOOK

 

75606549
12/16/1998

 

2317384
2/8/2000

 

REGISTERED RENEWED

 

NM Nevada Trust

54.

 

THE FRESHMARKET

 

74225486
11/26/1991

 

1804890
11/16/1993

 

REGISTERED RENEWED

 

NM Nevada Trust

55.

 

THE HEART OF NEIMAN MARCUS

 

86809613
11/4/2015

 

4996791
7/12/2016

 

REGISTERED

 

NM Nevada Trust

56.

 

THE MERMAID BAR

 

74225488
11/26/1991

 

1726520
10/20/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

57.

 

THE NM CAFE

 

74212602
10/11/1991

 

1726506
10/20/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

58.

 

THE ZODIAC

 

73355186
3/18/1982

 

1218744
11/30/1982

 

REGISTERED RENEWED

 

NM Nevada Trust

59.

 

VERY BERGDORF

 

78270175
7/3/2003

 

2856065
6/22/2004

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

U.S. STATE TRADEMARKS

 

Trademark/Image if any

 

Jurisdiction

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

1.

LAST CALL STUDIO

 

Louisiana

 

652126
5/21/2014

 

The Neiman Marcus Group LLC

 

REGISTERED

 

 

FOREIGN TRADEMARKS

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

2.

BERGDORF GOODMAN

 

Argentina

 

3187601
8/29/2012

 

2613862
12/5/2013

 

NM Nevada Trust

 

REGISTERED

 

3.

BERGDORF GOODMAN

 

Argentina

 

3187600
8/29/2012

 

2613861
12/5/2013

 

NM Nevada Trust

 

REGISTERED

 

4.

NEIMAN MARCUS

 

Argentina

 

3187598
8/29/2012

 

2690481
11/28/2014

 

NM Nevada Trust

 

REGISTERED

 

5.

NEIMAN MARCUS

 

Argentina

 

3154277
3/28/2012

 

2516540
7/23/2012

 

NM Nevada Trust

 

REGISTERED

 

6.

NEIMAN MARCUS

 

Australia

 

1576523
8/23/2013

 

1576523
8/23/2013

 

NM Nevada Trust

 

REGISTERED

 

7.

NEIMAN-MARCUS

 

Benelux

 

709298
12/23/1987

 

R 157421
9/1/1988

 

NM Nevada Trust

 

REGISTERED RENEWED

 

8.

BERGDORF GOODMAN

 

Brazil

 

840247745
8/28/2012

 

840247745
9/27/2016

 

NM Nevada Trust

 

REGISTERED

 

9.

BERGDORF GOODMAN

 

Brazil

 

840247729
8/28/2012

 

8402477294/12/2016

 

NM Nevada Trust

 

REGISTERED

 

10.

NEIMAN MARCUS

 

Brazil

 

840247737
8/28/2012

 

840247737
9/27/2016

 

NM Nevada Trust

 

REGISTERED

 

11.

NEIMAN MARCUS

 

Brazil

 

818619490
6/30/1995

 

818619490
10/14/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

12.

BERGDORF GOODMAN

[g113021ky17i001.gif]

 

Canada

 

037194500
1/25/1974

 

TMA213031
4/2/1976

 

NM Nevada Trust

 

REGISTERED RENEWED

 

13.

BERGDORF GOODMAN

[g113021ky17i002.gif]

 

Canada

 

030786200
9/22/1967

 

TMA165467
10/3/1969

 

NM Nevada Trust

 

REGISTERED RENEWED

 

14.

BERGDORF GOODMAN

[g113021ky17i001.gif]

 

Canada

 

030786000
9/22/1967

 

TMA165316
9/26/1969

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

15.

CUSP

 

Canada

 

1636992 7/26/2013

 

TMA911690 8/19/2015

 

NM Nevada Trust

 

REGISTERED

 

16.

HORCHOW

[g113021ky17i003.jpg]

 

Canada

 

063260700 5/24/1989

 

TMA379978 2/15/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

 

17.

HORCHOW

 

Canada

 

063262100 5/24/1989

 

TMA379980 2/15/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

 

18.

MISS BERGDORF

 

Canada

 

038052900 11/14/1974

 

TMA212712 3/12/1976

 

NM Nevada Trust

 

REGISTERED RENEWED

 

19.

NEIMAN-MARCUS

 

Canada

 

035394200 6/2/1972

 

TMA191255 5/25/1973

 

NM Nevada Trust

 

REGISTERED RENEWED

 

20.

NEIMAN MARCUS

 

Chile

 

1242730 2/17/2017

 

—

 

NM Nevada Trust

 

PENDING

 

21.

NEIMAN MARCUS

 

Chile

 

977658 12/16/1988

 

943848 5/17/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

 

22.

BAO GE

 

China

 

11198999 7/12/2012

 

11198999 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

23.

BAO GE

 

China

 

11198997 7/12/2012

 

11198997 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

24.

BAO GE

 

China

 

11199002 7/12/2012

 

11199002 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

25.

BAO GE

 

China

 

11199001 8/16/2012

 

11199001 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

26.

BAO GE

 

China

 

11359017 8/16/2012

 

11359017 1/21/2014

 

NM Nevada Trust

 

REGISTERED

 

27.

BAO GE

 

China

 

11359262 8/16/2012

 

11359262 8/21/2014

 

NM Nevada Trust

 

REGISTERED

 

28.

BAO GE

 

China

 

11198998 7/12/2012

 

11198998 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

29.

BAO GE

 

China

 

11199000 7/12/2012

 

11199000 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

30.

BAO GE

 

China

 

11199003 7/12/2012

 

11199003 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

31.

BAOGE

 

China

 

11199005 7/12/2012

 

11199005 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

32.

BAOGE

 

China

 

11199007 7/12/2012

 

11199007 7/14/2014

 

NM Nevada Trust

 

REGISTERED

 

33.

BAOGE

 

China

 

11199009 7/12/2012

 

11199009 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

34.

BAOGE

 

China

 

11199004 7/12/2012

 

11199004 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

35.

BAOGE

 

China

 

11199006 7/12/2012

 

11199006 7/14/2014

 

NM Nevada Trust

 

REGISTERED

 

36.

BAOGE

 

China

 

11199008 7/12/2012

 

11199008 4/28/2014

 

NM Nevada Trust

 

REGISTERED

 

37.

BAOGE

 

China

 

11199010 7/12/2012

 

11199010 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

38.

BERGDORF

 

China

 

10505671 2/20/2012

 

10505671 11/28/2013

 

NM Nevada Trust

 

REGISTERED

 

39.

BERGDORF

 

China

 

10505672 2/20/2012

 

10505672 4/14/2013

 

NM Nevada Trust

 

REGISTERED

 

40.

BERGDORF

 

China

 

10505673 2/20/2012

 

10505673 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

41.

BERGDORF

[g113021ky17i004.gif]

 

China

 

10293658 12/12/2011

 

10293658 2/14/2013

 

NM Nevada Trust

 

REGISTERED

 

42.

BERGDORF

[g113021ky17i005.gif]

 

China

 

10293659 12/12/2011

 

10293659 8/7/2013

 

NM Nevada Trust

 

REGISTERED

 

43.

BERGDORF

[g113021ky17i006.gif]

 

China

 

10293657 12/12/2011

 

10293657 3/7/2013

 

NM Nevada Trust

 

REGISTERED

 

44.

BERGDORF GOODMAN

 

China

 

10505668 2/20/2012

 

10505668 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

45.

BERGDORF GOODMAN

 

China

 

10505667 2/20/2012

 

10505667 4/14/2013

 

NM Nevada Trust

 

REGISTERED

 

46.

BERGDORF GOODMAN

[g113021ky17i007.gif]

 

China

 

3013771 11/8/2001

 

3013771 1/28/2003

 

NM Nevada Trust

 

REGISTERED RENEWED

 

47.

BERGDORF GOODMAN bo dao fu gu de man

[g113021ky17i008.gif]

 

China

 

8801110 11/2/2010

 

8801110 12/7/2011

 

NM Nevada Trust

 

REGISTERED

 

48.

BERGDORF GOODMAN

 

China

 

11198992 7/12/2012

 

11198992 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

49.

BERGDORF GOODMAN

 

China

 

11198993 7/12/2012

 

11198993 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

50.

BERGDORF GOODMAN

 

China

 

11198991 7/12/2012

 

11198991 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

51.

BERGDORF GOODMAN

 

China

 

11198995 7/12/2012

 

11198995 10/21/2015

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

52.

BERGDORF GOODMAN

 

China

 

11198996 7/12/2012

 

11198996 6/14/2014

 

NM Nevada Trust

 

REGISTERED

 

53.

BERGDORF GOODMAN

 

China

 

11199012 7/12/2012

 

11199012 5/7/2014

 

NM Nevada Trust

 

REGISTERED

 

54.

BERGDORF GOODMAN

 

China

 

11199011 7/12/2012

 

11199011 10/21/2015

 

NM Nevada Trust

 

REGISTERED

 

55.

BERGDORF GOODMAN

 

China

 

11186483 7/10/2012

 

11186483 11/28/2013

 

NM Nevada Trust

 

REGISTERED

 

56.

BERGDORF GOODMAN

 

China

 

10927909 5/12/2012

 

10927909 12/14/2013

 

NM Nevada Trust

 

REGISTERED

 

57.

BERGDORF GOODMAN

 

China

 

10293638 12/12/2011

 

10293638 4/28/2016

 

NM Nevada Trust

 

REGISTERED

 

58.

BERGDORF GOODMAN

 

China

 

10293639 12/12/2011

 

10293639 4/14/2014

 

NM Nevada Trust

 

REGISTERED

 

59.

BERGDORF GOODMAN

 

China

 

11198994 7/12/2012

 

11198994 2/7/2016

 

NM Nevada Trust

 

REGISTERED

 

60.

BERGDORF GOODMAN

 

China

 

11359015 8/16/2012

 

11359015 4/7/2014

 

NM Nevada Trust

 

REGISTERED

 

61.

BERGDORF GOODMAN

 

China

 

11359016 8/16/2012

 

11359016 4/7/2014

 

NM Nevada Trust

 

REGISTERED

 

62.

BO DAO FU

 

[g113021ky17i009.gif]

 

China

 

10652027 3/21/2012

 

10652027 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

63.

BO DAO FU

 

[g113021ky17i010.gif]

 

China

 

10652029 3/21/2012

 

10652029 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

64.

BO DAO FU

 

[g113021ky17i010.gif]

 

China

 

10652028 3/21/2012

 

10652028 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

65.

BO DAO FU

[g113021ky17i011.gif]

 

China

 

10652030 3/21/2012

 

10652030 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

66.

BO DAO FU GU DE MAN

 

China

 

10652021 3/21/2012

 

10652021 6/7/2014

 

NM Nevada Trust

 

REGISTERED

 

67.

BO DAO FU GU DE MAN

 

[g113021ky17i012.gif]

 

China

 

10652022 3/21/2012

 

10652022 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

68.

BO DAO FU SI

 

[g113021ky17i013.gif]

 

China

 

10652023 3/21/2012

 

10652023 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

69.

BO DAO FU SI

 

[g113021ky17i014.gif]

 

China

 

10652025 3/21/2012

 

10652025 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

70.

BO DAO FU SI

 

[g113021ky17i015.gif]

 

China

 

10652026 3/21/2012

 

10652026 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

71.

BO DAO FU SI

 

[g113021ky17i014.gif]

 

China

 

10652024 3/21/2012

 

10652024 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

72.

NAI MAN MA KU SI

 

[g113021ky17i016.gif]

 

China

 

10652042 3/21/2012

 

10652042 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

73.

NAI MAN MA KU SI

[g113021ky17i017.gif]

 

China

 

10652039 3/21/2012

 

10652039 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

74.

NAI MAN MA KU SI

 

China

 

10652040 3/21/2012

 

10652040 5/14/2013

 

NM Nevada Trust

 

REGISTERED

 

75.

NAI MAN MA KU SI

 

China

 

10652041 3/21/2012

 

10652041 5/21/2013

 

NM Nevada Trust

 

REGISTERED

 

76.

NAI MAN SI

[g113021ky17i018.gif]

 

China

 

10652032 3/21/2012

 

10652032 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

77.

NAI MAN SI

[g113021ky17i018.gif]

 

China

 

10652033 3/21/2012

 

10652033 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

78.

NAI MAN SI

[g113021ky17i019.gif]

 

China

 

10652031 3/21/2012

 

10652031 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

79.

NAI MAN SI

 

[g113021ky17i020.gif]

 

China

 

10652034 3/21/2012

 

10652034 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

80.

NEIMAN MARCUS

 

China

 

10505670 2/20/2012

 

10505670 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

81.

NEIMAN MARCUS

 

China

 

10505669 2/20/2012

 

10505669 8/7/2013

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

82.

NEIMAN MARCUS

 

China

 

11359261 8/16/2012

 

11359261 4/14/2015

 

NM Nevada Trust

 

REGISTERED

 

83.

NEIMAN MARCUS

 

China

 

10293641 12/12/2011

 

10293641 3/7/2014

 

NM Nevada Trust

 

REGISTERED

 

84.

NEIMAN MARCUS

 

[g113021ky17i021.gif]

 

China

 

3280328 8/20/2002

 

3280328 8/21/2010

 

NM Nevada Trust

 

REGISTERED

 

85.

NEIMANMARCUS

 

China

 

10927908 5/17/2012

 

10927908 12/14/2013

 

NM Nevada Trust

 

REGISTERED

 

86.

NEIMANMARCUS

 

China

 

10293640 12/12/2011

 

10293640 4/7/2015

 

NM Nevada Trust

 

REGISTERED

 

87.

NEIMANS

 

China

 

10505676 2/20/2012

 

10505676 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

88.

NEIMANS

 

China

 

10505675 2/20/2012

 

10505675 4/14/2013

 

NM Nevada Trust

 

REGISTERED

 

89.

NEIMANS

 

China

 

10505674 2/20/2012

 

10505674 2/21/2014

 

NM Nevada Trust

 

REGISTERED

 

90.

NEIMANS

 

China

 

10293656 12/12/2011

 

10293656 4/7/2015

 

NM Nevada Trust

 

REGISTERED

 

91.

NEIMANS

[g113021ky17i022.gif]

 

China

 

10293655 12/12/2011

 

10293655 2/14/2013

 

NM Nevada Trust

 

REGISTERED

 

92.

NEIMANS

[g113021ky17i023.gif]

 

China

 

10293643 12/12/2011

 

10293643 2/14/2013

 

NM Nevada Trust

 

REGISTERED

 

93.

NM EDITS

 

China

 

12087745 1/23/2013

 

12087745 7/14/2014

 

NM Nevada Trust

 

REGISTERED

 

94.

NI MAN

 

China

 

11199013 7/12/2012

 

11199013 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

95.

NI MAN

 

China

 

11359014 8/16/2012

 

11359014 11/14/2015

 

NM Nevada Trust

 

REGISTERED

 

96.

NI MAN MA GE

[g113021ky17i024.gif]

 

China

 

10682113 3/27/2012

 

10682113 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

97.

NI MAN MA GE

[g113021ky17i025.gif]

 

China

 

10682110 3/27/2012

 

10682110 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

98.

NI MAN MA GE

[g113021ky17i026.gif]

 

China

 

10682111 3/27/2012

 

10682111 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

99.

NI MAN MA GE

[g113021ky17i026.gif]

 

China

 

10682112 3/27/2012

 

10682112 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

100.

BERGDORF GOODMAN

 

Colombia

 

9224445235
—

 

121107 4/21/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

101.

BERGDORF GOODMAN

 

Community Trademarks

 

176628
4/1/1996

 

176628 11/25/1998

 

NM Nevada Trust

 

REGISTERED RENEWED

 

102.

NEIMAN MARCUS

 

Community Trademarks

 

176560
4/1/1996

 

176560 11/25/1998

 

NM Nevada Trust

 

REGISTERED RENEWED

 

103.

BERGDORF

[g113021ky19i001.jpg]

 

Hong Kong

 

302150586
2/1/2012

 

302150586 2/1/2012

 

NM Nevada Trust

 

REGISTERED

 

104.

BERGDORF GOODMAN

[g113021ky19i002.jpg]

 

Hong Kong

 

302150595
2/1/2012

 

302150595 2/1/2012

 

NM Nevada Trust

 

REGISTERED

 

105.

NEIMAN MARCUS

[g113021ky19i003.jpg]

 

Hong Kong

 

302150568
2/1/2012

 

302150568 2/1/2012

 

NM Nevada Trust

 

REGISTERED

 

106.

NEIMAN MARCUS

[g113021ky19i004.jpg]

 

Hong Kong

 

199406034
4/1/1992

 

199406034 4/1/1992

 

NM Nevada Trust

 

REGISTERED RENEWED

 

107.

NEIMAN-MARCUS

[g113021ky19i005.jpg]

 

Hong Kong

 

19810069
9/24/1979

 

19810069 9/24/1979

 

NM Nevada Trust

 

REGISTERED RENEWED

 

108.

NEIMANS

[g113021ky19i006.jpg]

 

Hong Kong

 

302150577
2/1/2012

 

302150577 2/1/2012

 

NM Nevada Trust

 

REGISTERED

 

109.

BERGDORF GOODMAN

 

Indonesia

 

J002012023664 5/21/2012

 

IDM000451554 1/26/2015

 

NM Nevada Trust

 

REGISTERED

 

110.

NEIMAN MARCUS

 

Indonesia

 

D00.2003.01795.01821 1/24/2003

 

IDM000391718 1/24/2003

 

NM Nevada Trust

 

REGISTERED RENEWED

 

111.

NEIMAN MARCUS

 

Indonesia

 

J002010036779 10/13/2010

 

IDM00047283 4/22/2015

 

NM Nevada Trust

 

REGISTERED

 

112.

BERGDORF GOODMAN

 

Japan

 

2011-090790 12/16/2011

 

5593868 6/28/2013

 

NM Nevada Trust

 

REGISTERED

 

113.

BERGDORF GOODMAN

 

Japan

 

S48-129598
8/13/1973

 

1648446 1/26/1984

 

NM Nevada Trust

 

REGISTERED RENEWED

 

114.

HORCHOW

[g113021ky19i007.gif]

 

Japan

 

H07-092117
9/8/1995

 

4071160 10/17/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

115.

HORCHOW

[g113021ky19i008.gif]

 

Japan

 

H07-092118
9/8/1995

 

3350113 10/3/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

116.

HORCHOW

[g113021ky19i009.gif]

 

Japan

 

H07-092119 9/8/1995

 

3354442 10/24/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

117.

HORCHOW

[g113021ky19i010.gif]

 

Japan

 

H07-006708 1/30/1995

 

4012000 6/13/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

118.

NEIMAN MARCUS

 

Japan

 

2011-090789 12/16/2011

 

5593867 6/28/2013

 

NM Nevada Trust

 

REGISTERED

 

119.

NEIMAN MARCUS

[g113021ky19i011.gif]

 

Japan

 

H07-092120 9/8/1995

 

4071161 10/17/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

120.

NEIMAN MARCUS

[g113021ky19i012.gif]

 

Japan

 

H07-092121 9/8/1995

 

4064383 10/3/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

121.

NEIMAN MARCUS

[g113021ky19i013.gif]

 

Japan

 

H07-092122 9/8/1995

 

4002773 5/23/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

122.

NEIMAN MARCUS

 

Japan

 

S63-078627 7/11/1988

 

2297503 1/31/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

 

123.

NEIMAN MARCUS

[g113021ky19i014.gif]

 

Japan

 

S54-086434 11/14/1979

 

1758188 4/23/1985

 

NM Nevada Trust

 

REGISTERED RENEWED

 

124.

NEIMAN MARCUS

[g113021ky19i015.gif]

 

Japan

 

S54-086433 11/14/1979

 

1586076 5/26/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

125.

NEIMAN MARCUS

[g113021ky19i016.gif]

 

Japan

 

S54-086432 11/14/1979

 

1607515 7/28/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

126.

NEIMAN MARCUS

[g113021ky19i017.gif]

 

Japan

 

S54-014915 3/5/1979

 

1618015 9/29/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

127.

NEIMAN MARCUS

[g113021ky19i018.gif]

 

Japan

 

S48-031809 2/21/1973

 

1194625 4/12/1976

 

NM Nevada Trust

 

REGISTERED RENEWED

 

128.

NEIMAN-MARCUS

 

Japan

 

S47-120033 8/31/1972

 

1166438 10/27/1975

 

NM Nevada Trust

 

REGISTERED RENEWED

 

129.

NM NEIMAN MARCUS

[g113021ky19i019.gif]

 

Japan

 

H07-092124 9/8/1995

 

4071162 10/17/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

130.

NM NEIMAN MARCUS

[g113021ky19i020.gif]

 

Japan

 

H07-092125 9/8/1995

 

4064384 10/3/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

131.

NM NEIMAN MARCUS

[g113021ky19i021.gif]

 

Japan

 

H07-092126 9/8/1995

 

4002774 5/23/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

132.

NM NEIMAN MARCUS

[g113021ky19i022.gif]

 

Japan

 

H07-092127 9/8/1995

 

4009125 6/6/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

133.

RED RIVER

[g113021ky19i023.gif]

 

Japan

 

H07-092123 9/8/1995

 

4034705 7/25/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

134.

RED RIVER

[g113021ky19i024.gif]

 

Japan

 

H09-179891 11/27/1997

 

4258331 4/2/1999

 

NM Nevada Trust(1)

 

REGISTERED RENEWED

 

135.

NEIMAN MARCUS

 

Macao

 

N/79923 10/17/2013

 

N/79923 6/12/2014

 

NM Nevada Trust

 

REGISTERED

 

136.

NEIMAN-MARCUS

 

Mexico

 

222916 9/19/1983

 

295388 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------

(1)                                 Assignment from The Neiman Marcus
Group, Inc. to NM Nevada Trust to be filed with Japanese Trademark Office.

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

137.

NEIMAN-MARCUS

 

Mexico

 

222915 9/19/1983

 

295387 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

138.

NEIMAN-MARCUS

 

Mexico

 

222917 9/19/1983

 

295389 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

139.

NEIMAN-MARCUS

 

Mexico

 

222918 9/19/1983

 

295390 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

140.

NEIMAN-MARCUS

 

Mexico

 

222914 9/19/1983

 

295386 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

141.

NEIMAN-MARCUS

 

Mexico

 

205219 8/31/1982

 

328936 7/14/1987

 

NM Nevada Trust

 

REGISTERED RENEWED

 

142.

NEIMAN-MARCUS

 

Mexico

 

150590 8/21/1979

 

230608 9/13/1979

 

NM Nevada Trust

 

REGISTERED RENEWED

 

143.

NEIMAN-MARCUS

 

Peru

 

180003-2003 2/4/1993

 

P00001825 10/12/1993

 

NM Nevada Trust

 

REGISTERED RENEWED

 

144.

BERGDORF GOODMAN

 

South Korea

 

45-2013-0003271 6/13/2012

 

45-0051647 10/16/2014

 

NM Nevada Trust

 

REGISTERED

 

145.

BERGDORF GOODMAN

 

South Korea

 

45-2011-0004881 10/27/2011

 

45-0045414 7/10/2013

 

NM Nevada Trust

 

REGISTERED

 

146.

NEIMAN MARCUS

 

South Korea

 

45-2011-0004048 9/9/2011

 

4500447840000 5/14/2013

 

NM Nevada Trust

 

REGISTERED

 

147.

NEIMAN MARCUS

 

South Korea

 

4020080053237 11/13/2008

 

4008168080000 3/12/2010

 

NM Nevada Trust

 

REGISTERED

 

148.

NEIMAN MARCUS

 

Taiwan

 

102059114 10/24/2013

 

01707955 5/16/2015

 

NM Nevada Trust

 

REGISTERED

 

149.

NEIMAN MARCUS

 

Turkey

 

2013/83102 10/4/2013

 

2013 83102 4/8/2014

 

NM Nevada Trust

 

REGISTERED

 

150.

BERGDORF GOODMAN

[g113021ky19i025.gif]

 

United Kingdom

 

1024846 2/12/1974

 

1024846 2/12/1974

 

NM Nevada Trust

 

REGISTERED RENEWED

 

151.

NEIMAN MARCUS

 

United Kingdom

 

1522317 12/24/1992

 

1522317 11/25/1994

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------



 

SCHEDULE III

 

FILING JURISDICTIONS

 

LEGAL NAMES, FILING JURISDICTIONS AND
LOCATIONS OF CHIEF EXECUTIVE OFFICE

 

Legal Name

 

Filing Jurisdiction

 

Chief Executive Office

 

 

 

 

 

Mariposa Intermediate Holdings LLC

 

Delaware

 

2000 Avenue of the Stars, 12th
Floor, Los Angeles, CA 90067

 

 

 

 

 

Mariposa Borrower, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

Bergdorf Goodman Inc.

 

New York

 

754 Fifth Avenue,
New York, New York 10019

 

 

 

 

 

Bergdorf Graphics, Inc.

 

New York

 

754 Fifth Avenue,
New York, New York 10019

 

 

 

 

 

BG Productions, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

Neiman Marcus Group LTD LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NEMA Beverage Corporation

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NEMA Beverage Holding Corporation

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NEMA Beverage Parent Corporation

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NM Bermuda, LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NM Financial Services, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

--------------------------------------------------------------------------------



 

Legal Name

 

Filing Jurisdiction

 

Chief Executive Office

 

 

 

 

 

NM Nevada Trust

 

Massachusetts

 

3200 Las Vegas Blvd.,
Las Vegas, NV

 

 

 

 

 

NMG Global Mobility, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

The Neiman Marcus Group LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NMGP, LLC

 

Virginia

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

Worth Avenue Leasing Company

 

Florida

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NMG California Salon LLC

 

California

 

9700 Wilshire Blvd,
Beverly Hills, CA 90212

 

 

 

 

 

NMG Florida Salon LLC

 

Florida

 

5860 Glades Road,
Boca Raton, FL 33431

 

 

 

 

 

NMG Salon Holdings LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NMG Salons LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NMG Texas Salon LLC

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

The NMG Subsidiary LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

--------------------------------------------------------------------------------



 

SCHEDULE IV

 

COMMERCIAL TORT CLAIMS

 

(1)  Reference is made to the class action settlement involving Visa and
Mastercard, who separately and together with certain banks, engaged with certain
actions that resulted in merchants paying excessive interchange fees when
accepting Visa and Mastercard credit and debit cards in connection with store
and online purchases.  Under the settlement, Visa, Mastercard and other bank
defendants have agreed to provide approximately $6.24 billion in class
settlement funds.  The net class settlement fund will be used to pay valid
claims of merchants that accepted Visa and Mastercard credit or debit cards
between January 1, 2004 through January 25, 2019.

 

The Court has given preliminary approval to this settlement.  A Court hearing is
set for November 7, 2019 for the Court to officially approve of the settlement.

 

Merchants have until July 23, 2019 to decide if they will stay in the settlement
and wait to file a claim, object to the settlement and file a notice to appear
with the Court, or to opt out and make a separate claim.

 

The Company is in the process of evaluating the potential recovery on its
portion of the claims and believes there is a reasonable chance such recovery
will exceed $2.5 million.

 

--------------------------------------------------------------------------------



 

SCHEDULE V

 

ORIGINAL GUARANTORS

 

Legal Name

 

1.

Mariposa Intermediate Holdings LLC

 

 

2.

Mariposa Borrower, Inc.

 

 

3.

Bergdorf Goodman Inc.

 

 

4.

Bergdorf Graphics, Inc.

 

 

5.

BG Productions, Inc.

 

 

6.

Neiman Marcus Group LTD LLC (f/k/a Neiman Marcus Group LTD Inc.)

 

 

7.

NEMA Beverage Corporation

 

 

8.

NEMA Beverage Holding Corporation

 

 

9.

NEMA Beverage Parent Corporation

 

 

10.

NM Bermuda, LLC

 

 

11.

NM Financial Services, Inc.

 

 

12.

NM Nevada Trust

 

 

13.

NMG Global Mobility, Inc.

 

 

14.

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

 

15.

NMGP, LLC

 

 

16.

Worth Avenue Leasing Company

 

--------------------------------------------------------------------------------